IN THE SUPREME COURT OF MISSISSIPPI
                                    NO. 93-DP-01470-SCT
CLYDE WENDELL SMITH
v.
STATE OF MISSISSIPPI

DATE OF JUDGMENT:                                 07/01/93
TRIAL JUDGE:                                      HON. GRAY EVANS
COURT FROM WHICH APPEALED:                        LEFLORE COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                          WHITMAN D. MOUNGER
                                                  W. S. STUCKEY
ATTORNEY FOR APPELLEE:                            OFFICE OF THE ATTORNEY GENERAL
                                                  BY: MARVIN L. WHITE, JR.
DISTRICT ATTORNEY:                                FRANK CARLTON
NATURE OF THE CASE:                               CRIMINAL - DEATH PENALTY - DIRECT
                                                  APPEAL
DISPOSITION:                                      AFFIRMED - 12/10/1998
MOTION FOR REHEARING FILED:                       12/23/98
MANDATE ISSUED:                                   4/12/99




     EN BANC.


     ROBERTS, JUSTICE, FOR THE COURT:




¶1. Clyde Wendell Smith,(1) along with his younger brother, Jerome Pete Smith, was indicted by a Leflore
County grand jury for the November 7, 1992, robbery-murder of Sidon Package Store owner, Johnny B.
Smith.(2) Both Clyde and Jerome were found guilty of capital murder by a Leflore County jury and
subsequently sentenced to death. It is from this judgment, entered on July 1, 1993, that Clyde(3) now
appeals, presenting twenty-two separate issues for review by this Court.

¶2. Finding no reversible error, Clyde's conviction of capital murder and sentence of death is affirmed.

                                       STATEMENT OF FACTS

¶3. At approximately 9:00 p.m. or soon thereafter, on the night of November 7, 1992, Johnny B. Smith,
was killed in the liquor store he owned in Sidon, Mississippi, as a result of three gunshot wounds. Taken
from the store were a cash register and an extra cash drawer. Also missing was Johnny's handgun which
was either a .32 or .38 caliber weapon. The projectiles recovered from Johnny's body and from the scene
were consistent with those of a .38 caliber weapon. Steve Byrd, a forensic scientist at the Mississippi Crime
Laboratory, testified that the type of bullets recovered, along with their markings, indicated that they were
probably fired from a revolver and not a semi-automatic weapon. Found on the counter at the scene was a
bottle of Seagram's gin in a brown paper bag. A latent fingerprint and palm print were lifted from the paper
bag and identified as matching those of Clyde's co-defendant, Jerome.

¶4. John Stewart and Lyndell Hunt testified that they were in Sidon and drove by the liquor store between
9:00 and 10:00 p.m. on the night of the murder and saw a red and white car parked between a tin two-
story building and the post office, near the liquor store. They both stated that they saw two or three men
next to the car and one was carrying an object with a cord dangling from it. The witnesses testified that they
thought it might have been a VCR, but they could not tell since they only saw the bottom of it. The State
suggested that it was the cash register stolen from the liquor store. One of the men they saw near the car
ducked under the steps of the building as if trying to hide. Mack Crigler, who was with Stewart and Hunt
that night, did not notice a red and white car, but he did see the men with the object with the cord hanging
from it.

¶5. Jerry Smith, the victim's brother as well as a deputy with the Leflore County Sheriff's Department,
testified on rebuttal that he was on duty in Sidon on the night of the murder. He and Deputy J.B. Henry
were patrolling the area in Henry's patrol car when they drove past the tin building and post office. Deputy
Smith saw a red car parked near the buildings. He stated that he noticed that the car had small double
windows and a burned place near the exhaust. He also noticed a spot on the ground where the car was
leaking transmission fluid. Deputy Smith testified that he saw two people sitting in the car and as the patrol
car passed by they slid down in their seats. After passing the car, the deputies crossed the railroad track
and went back to the sheriff's office where Deputy Smith dropped off Deputy Henry and went out again.
He then received the call that there had been a shooting.

¶6. At trial, Deputy Smith identified a picture of the car Clyde and Jerome had been in the night of the
murder as the car he saw parked near the liquor store. He stated that he had also personally examined and
identified the car when it was in the custody of the sheriff's office. On cross-examination, Deputy Smith
stated that when he passed the car the night of the robbery, although he saw the burned spot near the
exhaust, he did not notice the reflective butterfly emblem on the back of the car.

¶7. Kevin Smith, the victim's thirteen-year-old son, was at his father's store just minutes and perhaps
seconds before the robbery and murder. His father had called him to come get his jeep which was parked
in front of the store. Kevin testified that as he was leaving the store and walking toward the jeep he saw two
black men run toward the store. The men were wearing dark clothes and coats and one had on a cap that
was knocked off by a tree limb. Kevin identified a cap recovered by the police outside the store after the
murder as the one he had seen one of the men wearing that night. Kevin stated that the two men came
within five or six feet of him as he was getting in the jeep. One of the men went into the store and the other
stayed outside. Kevin then left in the jeep.

¶8. At trial, Kevin identified Clyde and Jerome as the men he saw that night. In a photographic lineup
several days after the shooting, Kevin picked out a picture of Jerome as possibly being one of the men he
saw that night. He did not pick out Clyde's picture, and in fact, he picked out that of another man. Jimmy
Tindall, Chief Deputy for the Leflore County Sheriff's Department, conducted the photographic lineup. He
testified that although Kevin did not pick out Clyde's picture, Kevin stated that if he saw him in person he
would probably be able to identify him.

¶9. Witnesses place Johnny still alive shortly before 9:00 p.m. on the night of his murder. His wife, Jeannette
Smith, testified that she left Johnny alone at the store around 8:00 that night. A neighbor knocked on her
door some time around 9:00 or 9:15 to tell her Johnny had been shot.

¶10. Peyton Crigler, Johnny's cousin, was at the liquor store visiting from 8:30 until about 10 minutes before
9:00. At approximately 9:15, Crigler drove back past the store and saw one person inside whom he took
to be Johnny, although he could not really tell who it was. Crigler then drove down a gravel road that
connects with Highway 49. He stated that he was going approximately 30 miles per hour when a car came
up behind him and passed him. Tommy Peoples found the broken cash register from the liquor store the
next morning on the side of Highway 49, south of Sidon about three miles from the gravel road that Crigler
was traveling on when passed by the car.

¶11. Carolyn Pearce testified that around 2:00 a.m. on the morning after the murder, she was with Clyde
and Jerome in a red and white car in Indianola. When she got into the car the brothers bought a twenty-
dollar rock of crack cocaine. She testified that Clyde told her if she was nice to them they would come
back and buy $300 or $400 more. She saw Clyde with a lot of loose bills.

¶12. Pearce stated that they started driving toward the outskirts of town so she grabbed the steering wheel.
Jerome then pulled out what Pearce described as a "big silver revolver" and began hitting her arm with it. At
some point Clyde got into the back seat with her and pulled out a knife and held it to her throat. Then
Jerome and Clyde changed seats as well as weapons. The brothers made her take off her clothes and get
out of the car naked. Clyde threw her clothes in the street. Outside the presence of the jury, Pearce stated
that both men raped her before putting her out of the car naked.

¶13. J.D. Roseman, Isola Chief of Police, was a patrolman at the time of the murder. Sometime between
3:15 and 3:30 a.m. after the robbery and murder, Roseman was on patrol when he spotted a red and white
automobile leaving Gresham Service Station in Isola. Roseman went to the service station to see if anything
was wrong.

¶14. Roseman then followed the car and noticed that it was weaving some. He stopped the vehicle and
turned his spotlight on the car. Roseman walked up to the car and shined his flashlight so that he could see
the driver and the front seat passenger. He asked the driver, who he recognized as Clyde Smith, to step out
of the car. He recognized the passenger as Jerome Smith. Roseman noticed the two seemed nervous and he
asked Clyde what they were doing at the service station. Clyde stated that the car was running hot and they
were trying to get some water. Roseman told Clyde that if he would follow him to the fire station they could
get some water. Clyde declined, stating that he thought they would make it.

¶15. After talking with Clyde for a few minutes, Roseman decided to let him go. Clyde got back in the car,
but when he cranked it, it went dead. Roseman shined his flashlight on the temperature gauge and saw that it
read normal. Roseman stated that the car did not smell hot either. Clyde cranked the car again and pulled
away.

¶16. Roseman stated that the car the brothers were in was a 1972 white-on-red Ford Elite. After allowing
the brothers to leave, he thought he remembered the town of Sunflower running the car's description and
license plate earlier. Sunflower advised him that it had no problems with the vehicle. Roseman then advised
the Humphreys County Sheriff's Department to keep an eye out for the vehicle because the brothers were
acting suspicious. He ran the license plate and learned it was registered to Clyde and Jerome's sister,
Dorothy Smith.

¶17. Roseman then got a radio call from the Inverness Police Department that two black males in a red car
had picked up a woman "and was trying to mess with her." Roseman also received a radio call from Tim
Goad, a Humphreys County deputy sheriff, who stated that there had been radio traffic from Greenwood
that a red and white vehicle was believed to be involved in a robbery and murder in Sidon. Roseman
advised Goad that he had just stopped a vehicle matching that description and that he would try to locate
the car again.

¶18. Eventually, Roseman met the vehicle going very slowly on Old Highway 49. He radioed Deputy Goad
and told him where he had located the vehicle, and that he was going to turn around and follow it and wait
for Goad to arrive. Roseman then turned around and began following the vehicle with his lights off so he
would not be seen. The vehicle pulled over to the side of the road and stopped. Roseman also stopped
about 75 to 100 yards behind the car and waited for Goad to arrive. He was not aware that the brothers
had exited the vehicle and were walking down the road.

¶19. Deputy Goad testified that before he got to the location he saw two men who he recognized as Clyde
and Jerome Smith, walking down the road about 50 to 75 yards from their car. Before he realized who he
had seen, Goad had already passed them. By the time he turned around the brothers had run into a cotton
field. Goad and Roseman searched for the men for several minutes, but could not find them.

¶20. While Roseman continued to search, Goad approached the now abandoned vehicle. Goad testified
that he shined his flashlight on the inside of the car to see if the keys were still in it. When he did not see the
keys, he shined his flashlight on the floorboards. On the back floorboard on the driver's side, he saw a
sawed-off .410, single-shot shotgun. He confiscated the shotgun at that time. Goad also found a set of keys
stuck in between the fold of the passenger seat. These keys were later identified as fitting the lock on the
Sidon Liquor Store where the robbery and murder had earlier taken place.

¶21. Another search of the vehicle by Horace Miller, an investigator with the Mississippi Highway Patrol,
turned up a black and white bandanna and a receipt from the Indianola Burger King that showed a
purchase at 1:34 a.m. on November 8, 1992. A search of the field where Goad saw Clyde and Jerome run
turned up a knife. Henry Bryant, the boyfriend of one of Clyde and Jerome's sisters, identified the knife as a
hunting knife he had loaned to Clyde a week before the murder. Carolyn Pearce also identified the knife as
the one Clyde had pulled on her.

¶22. Bryant went on to testify about a conversation he had with Clyde and Jerome on the day of the
murder. He stated that the brothers were at his house that Saturday afternoon when Clyde mentioned that
he was broke and needed some money. Bryant testified that Clyde said that all you had to do was find a
place without many police and you could get away with something. Bryant also stated that Jerome had a
shiny revolver with him that day, but he did not know what type of gun it was.

¶23. Clyde and Jerome presented an alibi defense. Clyde's girlfriend, Cassandra Jefferson, testified that
Clyde was at her house in Belzoni all day until about 8:30 p.m. when he left with Jerome, their sister
Dorothy Smith ("Dot"), and their mother. Jefferson testified that Clyde and Jerome returned to her house at
approximately 9:30 p.m. Shortly thereafter, the two left in Dot's red and white car. Jefferson did not see
either of the brothers again until around 8:30 or 9:00 a.m. the next morning when they showed up at her
house on foot.

¶24. Clyde and Jerome's sister, Dot, testified that a little after 8:00 p.m. on November 7, 1992, she along
with her mother went and picked up Clyde at Cassandra Jefferson's house and brought him back to their
mother's house. She stated that Jerome was already at the house asleep. At approximately 8:45 p.m.,
Clyde and Jerome left in her car, a 1975 white-on-red Ford Elite. She did not see the two again until the
next morning.

¶25. Yvonne Stewart, the owner of the Isola Lounge in Isola, Mississippi, testified that Clyde and Jerome
entered her business sometime around 10:00 p.m. on the night of November 7, 1992. Stewart testified that
she knew the time to be close to 10:00 p.m. because when the brothers came in she was on the way out to
walk next door to the grocery store to buy ice. The grocery store closed at 10:00 p.m., and when she got
there the doors were locked, but she could still see the owners inside counting money. Stewart stated that
Clyde and Jerome stayed at the lounge only for five or ten minutes before leaving again.

¶26. The authorities including the sheriff's departments of Leflore, Sunflower, Humphreys and Holmes
Counties, the Mississippi Highway Patrol, and the police departments of Greenwood, Belzoni and Itta
Bena, started searching for Clyde and Jerome before daylight on Sunday, November 8, 1992. A K-9 unit
and the Highway Patrol helicopter were able to follow the tracks from where the brothers went in to the
cotton field until they reached the town of Belzoni. By noon the police had obtained warrants for Clyde and
Jerome. They then got information that the two were at their brother Elijah's apartment in Sunflower,
Mississippi. Ricky Banks, the Leflore County Sheriff, along with members of the Sunflower Police
Department, went to Elijah's apartment. Elijah told them that Clyde and Jerome were not there. However,
when the police went in to search the apartment Clyde and Jerome were present and were placed under
arrest and transported back to the Leflore County jail.

                                           PRE-TRIAL ISSUES


     I. (6.)(4) THE CIRCUIT JUDGE ERRED IN EXCUSING VENIREPERSON TERETHA
     TAYLOR ON THE BASIS OF HER INTELLIGENCE LEVEL.

¶27. Clyde argues that venireperson Taylor was excused because of her "limited intelligence" in violation of
the Sixth, Eighth and Fourteenth Amendments to the United States Constitution as well as similar provisions
of Mississippi law. He points out that pursuant to Miss. Code Ann. § 13-5-1 (1972), there is no requisite
intelligence level that must be met before a person can serve on a jury. Clyde cites to Spencer v. State,
615 So. 2d 688 (Fla. 1993), wherein the Supreme Court of Florida held as reversible error the trial judge's
sua sponte excusal of jurors for allegedly having low IQs. In reversing, the Court stated:

     There is no legal basis for excusing a juror based on the trial judge's arbitrary evaluation of the juror's
     IQ. The fact that the juror was confused is no basis for excusing her in this manner. This type of sua
     sponte action by the trial judge also has other ramifications in this instance since the juror in question
     was the only black juror on the jury panel at the time she was excused.

Spencer, 615 So. 2d at 690.
¶28. Clyde also latches on to the fact that the trial court asked Taylor if she understood what mitigating and
aggravating circumstances were, calling the questions a "modern day version of the discredited voter's
'literary test'. . ." He argues that a number of jurisdictions have held it improper to ask veniremembers to
define legal terms that would later be explained in jury instructions, let alone to excuse ones who are unable
to do so.

¶29. The State points out that while defense counsel did object to Taylor's dismissal at one point during voir
dire, counsel did not object when the trial court finally did excuse Taylor. For this reason, the State argues
that the failure to make a contemporaneous objection bars Clyde from raising it for the first time on appeal.
Cannaday v. State, 455 So. 2d 713, 718-19 (Miss. 1984). The State further argues that Taylor's
uncertainty as to whether she could follow the law or whether she could vote to impose the death penalty
was sufficient reason for the trial court to excuse her for cause.

¶30. The trial court, as a general rule, may remove a juror when it is of the opinion that the juror can not
decide the case competently or impartially, Pierre v. State, 607 So. 2d 43, 49 (Miss. 1992), or "'. . .for
any reason personal to such person which would make his service as a juror oppressive, or in fact for any
reason which to the judge seems sufficient.'" Nixon v. State, 533 So. 2d 1078, 1085 (Miss. 1987)
(quoting 47 Am. Jur. Jury § 121 (1969)). "This Court has also stated that a defendant does not have a
vested right to any particular juror but only the right to be tried by a fair and impartial jury." Johnson v.
State, 631 So. 2d 185, 191 (Miss. 1994) (citing Gilliard, 428 So. 2d at 581).

¶31. In the case sub judice the record shows that it is highly probable that Taylor would not have been able
to adequately follow the trial court's instructions and would have probably been a disruptive force had she
sat on the final jury panel. Taylor even stated that she did not believe she would be able to listen to the
evidence and the jury instructions and make a determination of guilt or innocence. Taylor later stated that
she did not understand exactly why she was there or what the death penalty is. Her answers to the judge's
and the attorneys' questions were confusing and she stated on several occasions that being there scared her.
When all the individual voir dire of Taylor is taken together, the fact that the trial court asked her if she
understood what mitigating and aggravating circumstances are is of little consequence. The trial court was
clearly justified in excusing Taylor. This issue is therefore without merit.

¶32. Also, as pointed out by the State, although Clyde's attorney objected to Taylor's excusal at one point
during voir dire, he did not object when the trial court actually dismissed her. Furthermore, as noted above,
Clyde was not entitled to any particular juror, only to a fair and impartial jury. Johnson, 631 So. 2d at
191. Clyde made no objection at trial to the final composition of the jury panel. For these reasons, this issue
is also deemed waived for the purposes of this appeal. Ballenger v. State, 667 So. 2d 1242, 1251 (Miss.
1995); Cole v. State, 525 So. 2d 365, 369 (Miss. 1987); Irving v. State, 498 So. 2d 305 (Miss. 1986).

      II. (13.) THE CIRCUIT JUDGE ERRED, IN VIOLATION OF STATE LAW AND THE
      EIGHTH AND FOURTEENTH AMENDMENTS, IN EXCUSING POTENTIAL JURORS
      AFTER UNRECORDED BENCH CONFERENCES TO WHICH THE DEFENDANT
      WAS NOT A PARTY.

¶33. Clyde takes issue, for the first time on appeal, with the trial court having conducted bench conferences
with several prospective jurors during voir dire off the record and out of the hearing of the defendant and
counsel. He maintains that the trial court had granted a pre-trial motion that the court reporter transcribe the
entire proceedings, and that pursuant to Rule 10(b)(2) of the Mississippi Supreme Court Rules [now known
as the Mississippi Rules of Appellate Procedure], which required that the entire trial be transcribed for the
benefit of appellate review, it was the duty of the court reporter and the trial judge to see to it that this was
done. To support this contention, Clyde also cites to the following cases: Dobbs v. Zant, 506 U.S. 357
(1993); Gibson v. State, 580 So. 2d 739 (Miss. 1991); Suan v. State, 511 So. 2d 144, 147 (Miss.
1987); Dorrough v. State, 437 So. 2d 35, 37 (Miss. 1983).

¶34. Clyde also argues that he had the right to be present at all trial proceedings including these bench
conferences during voir dire. To support his argument of reversible error, he cites to Strickland v. State,
477 So. 2d 1347 (Miss. 1985), in which this Court reversed a drug conviction where the trial court
interrogated potential jurors in chambers outside the presence of the defendant or defense counsel.

¶35. The State argues that the instances complained of in the case at bar are factually distinguishable from
Strickland in that the trial judge interrogated the jurors at the bench and not in chambers and that counsel
and defendant were present in the courtroom and failed to object. Nor was any objection raised to the
empaneling of the jury on these or any other grounds; and therefore, the claim should be deemed waived
and cannot be raised for the first time on appeal.

¶36. The record reveals that while qualifying the jury panel the trial judge questioned potential jurors about
statutory exclusions and exemptions. He then questioned the jurors about any hardships they would face by
being sequestered for approximately a week. At this point juror Allan Goetzinger raised his hand, and after
questioning on the record, the trial court excused him because he had a fifteen-year-old daughter at home
with no one to stay with her. The trial judge then made the following statement to counsel:

      THE COURT: Gentlemen, do you wish me to tell you the reasons for these being excused? I'll either
      do so now or be glad to tell you at a later time.

To which counsel for both Clyde and Jerome replied:

      MR. JONES: Be fine, Judge. At a later time.

      MR. STUCKEY: A later time.

¶37. Thereafter, the trial court questioned several jurors off the record before excusing them and then
informing counsel and the defendants of the reasons why they were excused. At no time during these
proceeding did Clyde object to any of these potential jurors being excused or to the manner in which they
were questioned. Nor did he ask the judge that he be allowed to approach the bench during these
conferences.

¶38. This same issue was addressed in Chase v. State, 645 So. 2d 829, 845 (Miss. 1994). In that case,
the trial court excused two prospective jurors after off-the-record discussions. Unlike the case at bar, the
trial court apparently did not inform the attorneys as to the reasons for their excusal. Chase argued that "this
action violated his right to be present during the impaneling of the jury." Id. at 845. The Chase Court
rejected the argument, stating:

      As has been the case in other assignments of error, there was no objection raised at the time of the
      alleged error. Chase also failed to object to the jurors prior to the jury being impaneled and indicated
      to the court that he had no objection to the selection of the jury. Since no objection was made, the
      issue is not properly preserved for review by this Court.

      As noted by the State, another independent basis for rejecting Chase's argument is the failure to
      preserve an adequate record. In Hansen v. State, 592 So. 2d 114, 127 (Miss. 1991), this Court
      stated: "It is elementary that a party seeking reversal of the judgment of a trial court must present this
      court with a record adequate to show that an error of reversible proportions has been committed and
      that the point has been procedurally preserved."

Chase, 645 So. 2d at 845.

¶39. As was the situation in Chase, Clyde offered no objection to the actions of the trial judge that he now
asserts to be reversible error. In fact, defense counsel stated on-the-record that it was alright for the trial
court to give the reasons for excusing the prospective jurors at a later time. Furthermore, Clyde made no
objection to the final jury panel, nor did he raise this issue in his motion for a new trial. For these reasons,
this issue has not been properly preserved for review by this Court.

      III. (21.) THE PROSECUTOR'S SYSTEMATIC USE OF PEREMPTORY CHALLENGES
      TO EXCLUDE BLACK PERSONS FROM THE JURY IN THIS CASE DEMANDS A
      REMAND FOR A BATSON HEARING.

¶40. Clyde asserts a Batson claim for the first time on appeal. The final jury panel of fourteen included nine
white and three black jurors and two white alternates. Clyde argues that the final jury makeup bore little
demographic resemblance to the community or to the special venire. He maintains that the State
systematically used its peremptory challenges to strike black venire persons in violation of the Fourteenth
Amendment to the United States Constitution and Article 3 of the Mississippi Constitution without providing
sufficient race-neutral reasons for the strikes as required by Batson v. Kentucky, 476 U.S. 79 (1986).
The State used eleven of its thirteen peremptory challenges against black venirepersons. Clyde concedes
that no objection was made in the trial court, but argues that the circumstances of the case warrant a
remand to the circuit court for a Batson hearing nonetheless.

¶41. In the death penalty case Conner v. State, 632 So. 2d 1239, 1264 (Miss. 1993), the appellant
complained that the State intentionally struck blacks and women from the jury. The Court refused to
address the issue since Conner did not object in the lower court, stating, "[t]his Court has often held that a
party waives any and all claims regarding the composition of his jury if he fails to raise an objection before
the jury is sworn." Id. at 1264. See also Mack v. State, 650 So. 2d 1289, 1297 (Miss. 1994); Shaw v.
State, 540 So. 2d 26, 27 (Miss. 1989); Thomas v. State, 517 So. 2d 1285, 1287 (Miss. 1987); Pickett
v. State, 443 So. 2d 796, 799 (Miss. 1983).

¶42. In the case at bar, Clyde made no objection in the trial court to any of the State's peremptory strikes,
he never asked that the State articulate race-neutral reasons for those strikes, nor did he object to the final
composition of the jury. For these reasons, this issue is deemed waived for the purposes of this appeal.
Furthermore, it should be noted that three blacks did sit on the final jury panel, and during jury selection
these three names were put before the State at a time when it still had peremptory challenges remaining
which could have been used to strike them from the jury panel.

                                          GUILT PHASE ISSUES
      IV. (4.) THE TRIAL COURT OVERREACHED ITS AUTHORITY WHEN IT ALLOWED
      THE DECISION AS TO SEVERANCE TO BE MADE BY THE DEFENDANT AGAINST
      THE ADVICE OF COUNSEL.

¶43. The attorneys for both Clyde and Jerome filed motions for severance which were granted by the trial
court. At a subsequent pre-trial hearing the trial court was informed that, against the advice of their
attorneys, both Clyde and Jerome desired to be tried together. After Clyde and Jerome had been
thoroughly questioned on the matter, the trial court rescinded the earlier order of severance allowing the
brothers to be tried jointly. The trial judge indicated at that time that upon conviction the brothers would be
given the option of having the sentencing phase heard separately.

¶44. Clyde now argues that the trial court committed reversible error in allowing him to override the advice
of his attorney and in rescinding the order of severance. He contends that whether to ask for a severance is
a tactical decision over which the defense attorney and not the defendant has the ultimate control.
Furthermore, he argues that under Mississippi law, a defendant in a capital case has an absolute right to a
separate trial from that of a co-defendant. To support his argument Clyde cites to Rule 4.04 of the Uniform
Criminal Rules of Circuit Court Practice, which provides that "[t]he granting or refusing of severances of
defendants in cases not involving the death penalty shall be in the discretion of the trial judge." Clyde states
that there is no reported case under Mississippi's modern capital punishment statute involving a multi-
defendant trial.

¶45. He argues that in non-capital cases the refusal to grant a severance is reversible error if it prejudices
the defendant at trial, citing, Duckworth v. State, 477 So. 2d 935, 937 (Miss. 1985) and Price v. State,
336 So. 2d 1311, 1312 (Miss. 1976). Clyde maintains that such prejudice occurred in the case at bar
because only Jerome was identified in a photographic lineup and his presence in the courtroom caused
State's witness Kevin Smith to identify him as well. He also argues that he was prejudiced during the
sentencing phase when Jerome's attorneys argued that he, Clyde, was more deserving of the death penalty.

¶46. The State suggests that this issue is one of first impression in this State. It is the State's contention that
the record shows that Clyde was fully aware of the consequences of being tried with Jerome and still he
made that decision. The State maintains that Clyde cannot now complain of a decision or tactic that he
personally asserted at trial, and he should be barred from raising this claim on appeal.

¶47. Miss. Code Ann. § 99-15-47 (1994) provides for severance as follows:

      Any of several persons jointly indicted for a felony may be tried separately on making application
      therefor, in capital cases, before the drawing of any special venire which is summoned to appear on
      the day the case is set for trial and in other cases, before arraignment.

(emphasis added). Nothing in this statute requires that persons jointly indicted for capital murder where the
State intends to seek the death penalty must be tried separately. The statute only provides that co-indictees
may be tried separately, at the trial court's discretion, when a motion for severance is timely filed. It is Rule
4.04 of the Uniform Criminal Rules of Circuit Court Practice which takes this discretion away from the trial
court in cases involving the death penalty. Rule 4.04 reads:

      The granting or refusing of severances of defendants in cases not involving the death penalty shall be in
      the discretion of the trial judge.
      The court may, on motion of the state or defendant, grant a severance of offenses whenever:

      (1) If before trial it is deemed appropriate to promote a fair determination of the defendant's guilt or
      innocence of each offense; or

      (2) If during trial, upon the consent of the defendant, it is deemed necessary to achieve a fair
      determination of the defendant's guilt or innocence of each offense.

¶48. This rule does not say that there must be a severance in all cases involving the death penalty, only that
if a motion for severance is filed, the trial court has no discretion and instead must grant the requested
severance. The Rule does not require the trial court to sua sponte grant a severance where there has been
no motion for severance filed, especially when the defendant wishes to be tried together with his co-
defendant. Clyde provides no authority to support his contention that the trial court should have refused his
knowing, informed, and voluntary request to be tried jointly with his brother Jerome. The only Mississippi
case found wherein the trial court severed the trials of jointly indicted defendants against the wishes of one
of those defendants involves an instance not where both co-defendants were asking to be tried jointly, but
where one of the co-defendants was unavailable to stand trial, so instead of continuing the trial as to both
defendants, there was a severance. See Thompson v. State, 231 Miss. 624, 97 So. 2d 227 (1957).

¶49. Clyde goes on to make the argument that whether to obtain a severance was a tactical and strategic
decision that his attorneys had the right to make and the trial court should not have allowed him to override
his attorneys' decision. The problem with this argument is that the trial court did not "allow" Clyde to
override his attorneys' decision; rather, the record suggests that his attorneys acceded to Clyde's decision,
albeit against their better judgment. Therefore, no absolute right to severance was impinged upon by the
trial court. None of the cases cited by Clyde involve a factual situation such as this. Most of the cases he
cites involve ineffective assistance of counsel claims wherein the defendant's attorney made certain strategic
decisions against the defendant's wishes, such as which witnesses to call.

¶50. The case cited by Clyde which is most closely related factually to the case at bar is Blanco v.
Singletary, 943 F.2d 1477 (11th Cir. 1991), wherein the defendant and defense counsel openly disagreed
over whether to call two witnesses, and the trial court allowed the defendant and not his attorney to make
that decision. The Eleventh Circuit ruled that "[t]he decision as to which witnesses to call is an aspect of trial
tactics that is normally entrusted to counsel" and "the trial court overreached its authority" in allowing the
defendant to override his lawyer's decision. Id. at 1495. Again, this case is distinguishable from the case
sub judice. Here, Clyde's attorneys, although clearly apprehensive about Clyde and Jerome being tried
together, did not openly oppose the decision. Instead, they informed the trial court that Clyde wanted the
order of severance rescinded. While Clyde's attorneys did state on-the-record that they had thoroughly
discussed the matter with Clyde and had advised him against requesting a joint trial, they did not try to
discourage the trial court from rescinding the order of severance per the Smith brothers' request.

¶51. Clyde is correct in his argument that a defendant in a capital case has an absolute right to a separate
trial from that of a co-defendant, as per Rule 4.04. However, this right, as any other fundamental and
absolute right, can be waived. The Supreme Court has held that "although the defendant 'may conduct his
own defense ultimately to his own detriment, his choice must be honored. . ..'" Dunn v. State, 693 So. 2d
1333, 1340 (Miss. 1997) (quoting Godinez v. Moran, 509 U.S. 389, 399-400 (1993)). "This Court in
Metcalf [v. State, 629 So. 2d 558 (Miss. 1993),] wrote of its displeasure of defendants who would use
their right to refuse counsel in an attempt to play a 'cat and mouse' game with the court, or as some strategy
to place the trial judge in a position where 'in moving along the business of the court, the judge appears to
be arbitrarily depriving the defendant of Counsel.'" Dunn, 693 So. 2d at 1342 (citations ommitted). The
case at bar presents the Court once again with a situation where a defendant attempts to manipulate the
judicial process. Clyde raises as error his decision to act against the advice of his attorneys by demanding
the motion for severance be withdrawn.

¶52. Because Clyde requested a joint trial, he essentially voluntarily made a knowing and informed waiver
of his right to a separate trial, and he cannot now complain that his request was granted. This issue is
without merit as to the guilt phase.

¶53. This likewise applies to the trial court's decision to allow the sentencing phase to be tried jointly. When
it came time for the sentencing phase, the trial court stated that since the exact same aggravating
circumstances applied to both Clyde and Jerome, there would be no need for separate sentencing hearings
for each brother. Clyde offered no objection to this, and in fact stated he wanted a joint sentencing hearing.
Prior to the commencement of the sentencing hearing, the following statements were placed on the record:

      MR. STUCKEY: Once again, Your Honor, for and on behalf of Clyde Smith, we have discussed
      the pros and cons of a joint sentence hearing, and feel that it is in the best interest of Clyde Smith to
      have separate sentence hearings. We discussed that many times over the last month or so and in
      particularly the last few days and more in particularly last night because there are some differences
      between he and his brother that perhaps would work against him at trial if it was a joint sentencing
      trial, so once again, it is against our better judgment that we conduct a joint sentencing trial. However,
      as I understand it, Clyde Smith is still of the opinion and desire to have a joint sentencing trial, and I
      wanted to ask him that on the record so we can make sure that [sic] where we are.

      Clyde, do you still desire and demand a joint sentencing trial?

      CLYDE SMITH: Yes.

¶54. Since Clyde affirmatively asked for a joint sentencing hearing, and there was no objection made when
the trial court ruled that the sentencing hearing would not be severed, this issue is waived for the purposes
of this appeal. Ballenger, 667 So. 2d at 1259; Foster v. State, 639 So. 2d 1263, 1270 (Miss. 1994);
Mitchell v. State, 609 So. 2d 416, 422 (Miss. 1992); Moawad v. State, 531 So. 2d 632, 635 (Miss.
1988).

¶55. The non-severance of Clyde's trial from Jerome's did not result in prejudice to Clyde based on the
overwhelming evidence in the record before this Court. This issue contains no reversible error.

      V. (14.) THE TRIAL COURT SHOULD HAVE EXCLUDED AS EVIDENCE ITEMS
      DISCOVERED BY LAW ENFORCEMENT OFFICIAL IN A WARRANTLESS SEARCH
      OF APPELLANTS' CAR, WHICH WAS NOT SUPPORTED BY PROBABLE CAUSE.

¶56. Clyde contends that there was insufficient probable cause for the warrantless search of the abandoned
red and white automobile which belonged to Clyde and Jerome's sister; and therefore, the keys to the
victim's store, the bandanna, and the sawed-off shotgun found pursuant to that warrantless search should
not have been admitted into evidence.

¶57. A suppression hearing was held on this issue prior to trial at which the officers involved in the search
testified. The State asserts that the totality of the circumstances support the trial court's finding that the
officers had sufficient probable cause to search the car without first obtaining a warrant.

¶58. There has long been an automobile exception to the warrant requirement where probable cause exists.
See McNeal v. State, 617 So. 2d 999 (Miss. 1993); Barry v. State, 406 So. 2d 45, 47 (Miss. 1981);
Hall v. State, 288 So. 2d 850, 851 (Miss. 1974). Furthermore, "'[a]ny information obtained by means of
the eye where no trespass has been committed in aid thereof is not illegally obtained.'" Franklin v. State,
587 So. 2d 905, 907 (Miss. 1991) (quoting Patterson v. State, 413 So. 2d 1036, 1038 (Miss. 1982)).
In the case sub judice, the trial court found probable cause did in fact exist at the time the officer searched
the car the Smith brothers abandoned on the side of the road. This Court must apply the substantial
evidence/clearly erroneous standard in determining if there was substantial basis for such a conclusion on
behalf of the trial court. McNeal, 617 So. 2d at 1007; Rooks v. State, 529 So. 2d 546, 554 (Miss. 1988)
; Hansen v. State, 592 So. 2d 114, 126 (Miss. 1991). See also Illinois v. Gates, 462 U.S. 213, 238-
39 (1983).

¶59. In the case sub judice, there is more than substantial evidence to support the trial court's finding of
probable cause. The officers had just received information that a car fitting the description of the subject car
was believed to have been involved in a robbery and murder, and Office Roseman had also received
information that two black males in a red and white car "had picked up a young lady and was trying to mess
with her." Officer Roseman, who had earlier stopped the brothers, also stated that they were acting
suspiciously. Furthermore, when Officer Goad passed the brothers in his patrol car as they were walking
away from the red and white car, Clyde and Jerome ran off the road and across a field. And finally, when
Officer Goad shined his flashlight in the car looking to see if the keys were in it, he saw the sawed-off
shotgun in plain view on the back floorboard. Taking all of this into consideration, we find there was
sufficient evidence to support the trial court's finding that the officers had sufficient probable cause to
conduct a warrantless search of the vehicle. This issue is without merit.

      VI. (7.) THE TRIAL COURT VIOLATED MISSISSIPPI LAW, THE EIGHTH
      AMENDMENT REQUIREMENT OF RELIABILITY IN CAPITAL SENTENCING AND
      THE FOURTEENTH AMENDMENT OF DUE PROCESS AND RIGHT TO CONFRONT
      WITNESSES BY ADMITTING EVIDENCE OF CRIMES OTHER THAN THOSE FOR
      WHICH CLYDE SMITH WAS ON TRIAL.

      VI(A). (7(A)) THE TRIAL COURT ERRED IN OVERRULING DEFENDANT'S
      OBJECTION TO OTHER CRIMES EVIDENCE PRESENTED BY THE WITNESS
      CAROLYN PEARCE.

      VI(B). (7(B)) THE TRIAL COURT ERRED IN PERMITTING THE INTRODUCTION
      OF THE KNIFE WHERE IT WAS NOT SHOWN TO HAVE ANY RELATION TO THE
      OFFENSE.(5)

¶60. In this issue, Clyde complains of the introduction of "other crimes" evidence by the State, namely,
evidence of an assault on Carolyn Pearce with both a gun and a knife; that Clyde had in his possession a
knife both before and after the murder; and, that a sawed-off shotgun was found in the red and white
automobile "abandoned" by Clyde and Jerome. He also maintains that he was improperly restricted in his
cross-examination of Carolyn Pearce.
¶61. The State maintains that all of these claims are either barred or totally without merit.

¶62. Clyde asserts that the trial court committed reversible error in allowing Carolyn Pearce to testify that
the Smith brothers assaulted her with both a knife and a pistol. He takes exception to both the testimony of
the assault and to the introduction of the knife into evidence. Clyde argues that there was never any
allegation that a knife was used by the person or persons who murdered Johnny Smith, but rather all the
testimony indicated that he died from multiple gunshot wounds consistent with a .38 caliber weapon. It is his
contention that since no pistol was ever recovered, there was no connection made between the gun Carolyn
Pearce saw and the murder weapon. Therefore, he argues, the introduction of an assault on Carolyn Pearce
by the Smith brothers was error as it meets none of the exceptions to the exclusion of other crimes evidence
under Rule 404 (b) of the Mississippi Rule of Evidence.

¶63. At no point during the trial did Clyde object to the introduction of testimony concerning the knife or the
revolver, or to the introduction of the knife into evidence. Accordingly, this claim has been waived and may
not be raised for the first time on appeal. "A trial judge will not be found in error on a matter not presented
to him for decision." Jones v. State, 606 So. 2d 1051, 1058 (Miss. 1992) (citing Crenshaw v. State,
520 So. 2d 131, 134 (Miss. 1988). See also Ballenger, 667 So. 2d at 1259; Foster v. State, 639 So.
2d 1263, 1270 (Miss. 1994); Mitchell v. State, 609 So. 2d 416, 422 (Miss. 1992).

¶64. This issue also fails on the merits. Clyde gives no reason why the testimony concerning the knife and
revolver or the introduction of the knife itself was error, other than to say no connection was ever made
between them and the murder. Apparently, this is a relevancy argument. The testimony concerning both was
extremely relevant, the knife to show that Clyde was armed on the night of the murder, but especially that
concerning the revolver. According to testimony, the projectiles recovered from Johnny Smith's body and
the liquor store were consistent with a .38 caliber revolver. Therefore, the testimony of Henry Bryant and
Carolyn Pearce was relevant to show that Jerome, and at one point Clyde, was in possession of a revolver
both a few hours before and a few hours after the murder.

¶65. Next in this issue, Clyde argues that the testimony of Carolyn Pearce that the Smith brothers assaulted
her was inadmissible other crimes evidence. The only testimony of any assault was when Pearce testified
that Jerome hit her on the wrist with a big silver revolver, that Clyde put a knife to her throat, and that after
he and Jerome exchanged weapons Clyde pulled the gun on her and made her take her clothes off and get
out of the car.(6) During this testimony, Carolyn identified the knife recovered by the police in the field near
the brothers' abandoned car and the knife was placed into evidence.

¶66. Clyde correctly points out that, as a general rule, evidence of a crime other than the one for which the
accused is being tried is not admissible. Ladner v. State, 584 So. 2d 743, 758 (Miss.), cert. denied, 502
U.S. 1015 (1991); Rose v. State, 556 So. 2d 728 (Miss. 1990). There are exceptions. M.R.E. 404(b)
provides:

      Evidence of other crimes, wrongs, or acts is not admissible to prove the character of a person in
      order to show that he acted in conformity therewith. It may, however, be admissible for other
      purposes such as proof of motive, opportunity, intent, preparation, plan, knowledge, identity, or
      absence of mistake or accident.

¶67. In accordance with Rule 404(b), this Court has consistently held the admission of evidence of
unrelated crimes for the purpose of showing the accused acted in conformity therewith to be reversible
error. Parker v. State, 606 So. 2d 1132, 1136 (Miss. 1992) (citing Rose, 556 So. 2d at 731; Houston
v. State, 531 So. 2d 598, 605 (Miss. 1988)). That was not the purpose for the introduction of such
evidence in the case at bar. As the State argues in its brief, any testimony concerning an assault was allowed
to explain how Pearce was able to identify the knife and revolver. The reason for such testimony was to
show that Clyde and Jerome were in possession of a knife and a revolver (the possible murder weapon)
shortly after the murder. This testimony corroborates that of Henry Bryant that the brothers were in
possession of a knife and revolver prior to the murder.

¶68. The testimony was therefore admissible under Rule 404(b) as to opportunity, preparation, plan,
knowledge, and identity. It also passes muster under Rule 403 as being more probative than prejudicial.
This issue is without merit.

      VI(C). (7(C)) THE TRIAL COURT ERRED IN RULING THAT THE DEFENSE COULD
      NOT IMPEACH CAROLYN PEARCE WITHOUT OPENING THE DOOR TO THE
      RAPE DENIED CLYDE SMITH HIS RIGHT TO CONFRONTATION.

¶69. Clyde contends his constitutional right to confrontation was violated when the trial court refused to
allow him to cross-examine Carolyn Pearce with regard to the fact that she was a prostitute and cocaine
addict. He argues that as a result of this ruling, neither defendant chose to cross-examine Pearce, therefore,
it was not conveyed to the jury that Pearce was not a credible witness.

¶70. Clyde misrepresents the trial court's ruling on this matter. The trial court never told the defense they
could not question Pearce concerning these issues. The record reflects what actually transpired:

      MR. CROOK: Okay. That's--what about an assault? They forced her to go from one place that she
      was wanting--Judge, she's a hooker is what she is.

      THE COURT: I understand that.

      MR. CROOK: And a [crack] addict, and of course they're going to tear her up on that, but that's,
      you know--

      THE COURT: Well, now, if they open the door about her being a hooker, they done opened the
      damn door for all sorts of things. That's up to them.

      MR. STUCKEY: I think we understand that, Judge.

      MR. GANDY: We understand.

      THE COURT: That's up to them whether they want to do that or not.

¶71. As the record shows, the trial judge did not limit Clyde's right to cross-examine Pearce, he merely
pointed out that it probably would not have been in Clyde's best interest to bring out her profession, as it
could possibly open the door to testimony concerning the rape which the trial court took pains to keep out
of evidence. For the most part it was the prosecutor asking the trial judge what was admissible, and at no
time did the defense make an objection concerning a confrontation clause violation. This issue is therefore
without merit and procedurally barred. Ballenger, 667 So. 2d at 1259; Foster, 639 So. 2d at 1270;
Mitchell, 609 So. 2d at 422; Moawad, 531 So. 2d at 635.
      VI(D). (7(D)) TESTIMONY THAT A SAWED-OFF SHOTGUN WAS RECOVERED
      FROM THE SMITH'S CAR WAS ERROR.

¶72. On direct examination, State's witness Deputy Tim Goad testified that a .410 sawed-off shotgun was
taken from the car driven by the Smith brothers. The defense objected and the shotgun itself was not
introduced into evidence. Clyde argues here that the testimony was error under Rule 404(b) of the
Mississippi Rules of Evidence since there was no evidence that the shotgun had any connection with the
crime for which the defendants were on trial and the possession of the shotgun itself was a crime.

¶73. During direct examination Deputy Tim Goad testified as follows:

      A. I approached the vehicle and shined my flashlight on the inside of the car seeing if the keys were in
      it, anything like that. The keys were not in the car in the ignition. I shined in the black [sic] floorboard
      and saw a sawed-off .410, single-shot shotgun laying [sic] in the back floorboard on the driver's side.

      Q. All right. And did you take that shotgun into custody?

      A. Yes, sir, I did.

At this point, Clyde objected on the grounds of relevancy as to any testimony concerning the shotgun or to
its introduction into evidence. After a bench conference out of the presence of the jury, the trial court
sustained the objection. The only other mention of the shotgun was a casual reference later during Deputy
Goad's direct testimony, where he stated, "These are the keys I found stuck down in the seat on the red and
white Ford same time I recovered the shotgun." Clyde made no objection to this statement.

¶74. It should first be pointed out that the trial court sustained Clyde's objection as to the testimony and
introduction of the sawed-off shotgun. Foster v. State, 639 So. 2d at 1282, is instructive on this issue. In
that case an accessory to the murder for which Foster was being tried commented while testifying that he
and Foster had stolen a pizza in the past, a clear reference to another bad act or crime. On appeal, Foster
argued that the comments were prejudicial and constituted reversible error. This Court rejected the
argument stating:

      Foster neither requested that the trial court admonish the jury to disregard the testimony, nor
      requested a mistrial. His only objection was sustained. We are of the opinion that any error created
      by Harris' unresponsive remark was effectively cured when the trial judge sustained Foster's
      objection.

Foster, 639 So.2d at 1282. See also Walker v. State, 671 So.2d 581 (Miss. 1995). A similar scenario
exists here. Deputy Goad made an improper comment, and Clyde's objection was sustained, but he "neither
requested that the trial court admonish the jury to disregard the testimony, nor requested a mistrial." Foster,
639 So.2d at 1282. We find this issue to be without merit.

¶75. Furthermore, on appeal Clyde argues that Deputy Goad's testimony is reversible as inadmissible other
crimes evidence since it is illegal to possess a sawed-off shotgun. At trial Clyde only objected to the
testimony on the ground of relevancy. "'The assertion on appeal of grounds for an objection which was not
the assertion at trial is not an issue properly preserved on appeal.'" Ballenger, 667 So. 2d at 1256 (quoting
Haddox v. State, 636 So. 2d 1229,1240 (Miss. 1994)); See also Baine v. State, 606 So. 2d 1076
(Miss. 1992); M.R.E. 103. Therefore, this issue is both procedurally barred and without merit.
      VII. (8.) THE TRIAL COURT ERRED IN ALLOWING THE STATE TO CALL A
      WITNESS PREVIOUSLY UNDISCLOSED TO THE DEFENSE UNDER THE GUISE OF
      "REBUTTAL" TESTIMONY.

¶76. During its case-in-chief the State attempted to call Jerry Smith, a Leflore County deputy and the
victim's brother, as a witness. The defense objected because it had not been previously notified that he
might be a witness or of the nature of his testimony. A bench conference was held out of the presence of the
jury and the trial court allowed the State to make a record as to what Deputy Smith's testimony would be if
allowed to testify. The trial court concluded that it would be error to allow Deputy Smith to testify since his
name had not been provided to the defense during discovery as a possible witness for the State.

¶77. Pursuant to the decision of the trial judge, Deputy Smith did not testify during the State's case-in-chief.
However, the trial court allowed the State to call Deputy Smith as a rebuttal witness after Clyde put on
several witnesses in an attempt to establish an alibi defense. On rebuttal, Deputy Smith testified that as he
was patrolling Sidon on the night of the murder, he saw a red and white car with a rusted spot near the
exhaust pipe and a transmission leak parked near the scene of the crime shortly before the shooting. Deputy
Smith stated that he later identified the car he saw that night as being the same one Clyde and Jerome
abandoned on the side of the road and which was later impounded. At trial he also identified a picture of the
car driven by the Smith brothers that night as the same one he saw near the scene of the murder.

¶78. On appeal Clyde argues that the testimony of Deputy Smith was not proper rebuttal evidence of the
alibi defense, but rather just an attempt to get around the discovery violation of Rule 4.06 of the Uniform
Criminal Rules of Circuit Court Practice.(7)

¶79. The State argues that Deputy Smith's testimony was proper rebuttal evidence, and that pursuant to
Rule 4.07 of the Uniform Criminal Rules of Circuit Court Practice(8) the State is not required to give notice
of its rebuttal witnesses unless it demands in writing the names of the defense's alibi witnesses. The State
maintains that since it made no such request for the names of Clyde's alibi witnesses it had no duty to give
notice of its rebuttal witnesses.

¶80. The law is clear that the State has no duty to provide the defense with the names of possible rebuttal
witnesses unless the State has requested notice of alibi defense. Deal v. State, 589 So. 2d 1257, 1259
(Miss. 1991). See also Unif.Crim.R.Cir.Ct.Prac. 4.07. Such was the case here. The fact that the State first
tried to put Deputy Smith on the stand during its case-in-chief has no bearing on this rule since the trial court
properly refused to allow his testimony at that time.

¶81. It is a different question entirely whether Deputy Smith's testimony was proper rebuttal. Clyde suggests
that it was not. We disagree. Clyde and Jerome presented a two-pronged alibi defense. First, they offered
witnesses who placed the brothers in Belzoni at the approximate time the shooting occurred in Sidon.
Second, they had another witness who placed them in Isola approximately an hour after the murder, the
theory being they would not have had time to commit the murder in Sidon and still be able get to Isola by
the time they were seen there.

¶82. The testimony of Deputy Smith was appropriate rebuttal evidence to this testimony. It was
uncontroverted that Clyde and Jerome were driving their sister's red and white Ford car on the night of the
murder. Deputy Smith, in contradiction of the alibi testimony, stated that he saw a red and white car parked
near the Sidon Liquor Store minutes before the robbery and murder. Deputy Smith identified photographs
of the car the Smith brothers were driving on the night of the murder as the same car he had seen parked
near the scene. He also testified that he identified the car in person after it had been impounded by the
authorities.

¶83. "The determination of whether evidence is properly admitted as rebuttal evidence i s within the trial
court's discretion." Powell v. State, 662 So. 2d 1095, 1099 (Miss. 1995) (citing Wakefield v. Puckett,
584 So. 2d 1266, 1268 (Miss. 1991)). The trial judge did not abuse this discretion in allowing Deputy
Smith to testify in rebuttal after refusing to allow him to testify during the State's case-in-chief.

      VIII. (17.) THE GUILT PHASE INSTRUCTIONS IN THIS CASE VIOLATED STATED
      LAW AND DEPRIVED THE DEFENDANT OF FUNDAMENTAL FAIRNESS AND DUE
      PROCESS OF LAW.

¶84. Here, Clyde takes issue with several portions of the trial court's guilt phase instruction C-CR-3.
Instruction C-CR-3 reads in pertinent part as follows:

      The Court instructs the Jury that each person present at the time and consenting to and encouraging
      the commission of a crime, and knowingly, wilfully and feloniously doing any act which is an element
      of the crime, or immediately connected with it, or leading to its commission, is as much principal as if
      he had, with his own hand, committed the whole offense.

      ....

      If you believe from the evidence beyond a reasonable doubt and to the exclusion of every reasonable
      hypothesis consistent with innocence, that on the day testified about, the Defendant, Clyde Wendell
      Smith, either individually or acting in concert with one other or others, did unlawfully, wilfully and
      feloniously kill and murder Johnny B. Smith, a human being, at a time when Clyde Wendell Smith was
      engaged in the commission of the crime of Armed Robbery by unlawfully, wilfully and feloniously
      putting Johnny B. Smith in fear of immediate injury to his person by the exhibition of a firearm, a
      deadly weapon, and by taking money belonging to Johnny B. Smith from his person or from his
      presence and against his will, then it is your sworn duty to find Clyde Wendell Smith guilty of Capital
      Murder.

      (A). JUDGE EVANS'S INSTRUCTION ON THE ROBBERY PRONG OF CAPITAL
      MURDER FAILED TO INFORM JURORS OF THE NECESSARY CAUSE-AND-
      EFFECT CONNECTION BETWEEN THE "PUTTING IN FEAR" AND THE "TAKING"
      ELEMENTS OF THIS OFFENSE.

¶85. First, Clyde contends that the jury was improperly instructed on the elements of robbery. He maintains
the instruction failed to inform the jury that armed robbery may be established by proof that the defendant
took property by violence to the victim's person, and instead only mentioned the "putting in fear" element of
robbery. He claims that although the instruction noted the "putting in fear" element of robbery, it neglected
to explain "that the state, in order to prove the elements of robbery, must show that '[i]f putting in fear is
relied upon, it must be the fear under duress of which the owner parts with possession.'" Jones v. State,
567 So. 2d 1189, 1192 (Miss. 1990) (quoting Crocker v. State, 272 So. 2d 664, 665 (Miss. 1973)).

¶86. It is Clyde's contention that the evidence clearly showed that the victim died within seconds of being
shot, and that only after the shooting did the assailant or assailants remove the cash register and spare cash
drawer from the store. He argues that since the evidence showed that victim was already dead before
anything was taken from the store the robbery could not have occurred by putting him under the duress of
any fear of injury.

¶87. Clyde made no objection to the robbery portion of the instruction in the trial court. The failure to make
a contemporaneous objection waives this issue for the purposes of appeal. "A trial judge will not be found
in error on a matter not presented to him for decision." Jones v. State, 606 So. 2d 1051, 1058 (Miss.
1992) (citing Crenshaw v. State, 520 So. 2d 131, 134 (Miss. 1988); Howard v. State, 507 So. 2d 58,
63 (Miss. 1987)). See also Ballenger, 667 So. 2d at 1259; Foster, 639 So. 2d at 1270; Mitchell, 609
So. 2d at 422; Moawad, 531 So. 2d at 635.

¶88. This issue is also without merit. Any error in not instructing the jury that armed robbery may be
established by proof that the defendant took property "by violence to the person" was, at most, harmless.
Since there were no eye-witnesses to the murder, it is possible to theorize that one or both of the Smith
brothers took the cash register or extra cash drawer while the victim was still alive by putting him in fear of
immediate injury to his person, and the victim was only shot afterward while one or both of the brothers
were exiting the scene. The evidence presented at trial would just as easily support this scenario as any
other. Therefore, the facts could support the instruction given. Accordingly, this issue is without merit.

      (B). JUDGE EVANS'S CHARGE ON THE ELEMENTS OF CAPITAL MURDER
      IMPROPERLY AMENDED THE INDICTMENT BY OMITTING THE ELEMENT OF
      "MALICE AFORETHOUGHT."

¶89. Clyde asserts that the trial court committed reversible error by constructively amending the indictment
through its instructions to the jury. The indictment in this case charged that Clyde and Jerome

      unlawfully, willfully, feloniously, and of their malice aforethought, did, then and there, kill and murder
      one Johnny Smith, a human being, said murder being done while Jerome Smith and Clyde Wendell
      Smith were engaged in the commission of the crime of Armed Robbery as defined in Section 97-3-79
      of the Mississippi Code of 1972 as amended, of Johnny Smith in violation of Section 97-3-19(2)(e)
      of the Mississippi Code of 1972, as amended[.]

¶90. Clyde states that the lower court's instruction to the jury made no mention of the malice element of the
indictment, instead charging that Clyde Smith should be found guilty of capital murder if the jurors
determined that he "did unlawfully, willfully and feloniously kill and murder" the victim during the commission
of an armed robbery. According to Clyde, this omission was highly prejudicial, as it essentially transformed
the instruction into one on felony-murder, a wholly different crime than the intentional murder charged in the
indictment. To support his argument that it is reversible error to instruct the jury on a crime different than
that charged in the indictment, Clyde cites a number of cases including Rhymes v. State, 638 So. 2d 1270,
1275-76 (Miss. 1994); Baine v. State, 604 So. 2d 258, 260 (Miss. 1992); Thomas v. Harrelson, 942
F.2d 1530, 1531 (11th Cir. 1991); Quick v. State, 569 So. 2d 1197, 1199 (Miss. 1990); Griffin v.
State, 540 So. 2d 17, 19 (Miss. 1989); and United States v. Zingaro, 858 F.2d 94, 98-99 (2d Cir.
1988). Clyde states that this Court has frequently ordered a new trial where the circuit judge gave an
inadequate instruction or no instruction at all on malice, although it was an element of the charged offense,
citing, Nicolaou v. State, 534 So. 2d 168 (Miss. 1988); Cooley v. State, 346 So. 2d 912 (Miss. 1977)
; and Newell v. State, 308 So. 2d 71 (Miss. 1975).
¶91. This assignment must fail for several reasons, the first being it is procedurally barred. The portion of
Instruction C-CR-3 that concerns us here reads as follows:

      If the State has failed to prove beyond a reasonable doubt and to the exclusion of every reasonable
      hypothesis consistent with innocence that the Defendant, Clyde Wendell Smith, either individually or
      acting in concert with one other or others did wilfully, without authority of law, and with deliberate
      design to effect death, kill Johnny Smith, a living person, by shooting him, at a time when Clyde
      Wendell Smith was engaged in the commission of the crime of robbery, then you shall find the
      Defendant not guilty of Capital Murder.

(emphasis added).

¶92. When this instruction was submitted to the trial court it read "with or without deliberate design." During
the discussion of the jury instructions, Clyde's attorneys asked that in order to conform with the malice
aforethought portion of the indictment the word "without" be stricken so that the instruction would read
"with deliberate design." The amendment was made and the instruction was accepted by Clyde. Since
Clyde accepted the instruction as amended, he has waived any claim of error. See Ballenger, 667 So. 2d
at 1267; Foster, 639 So.2d at 1270.

¶93. Furthermore, defense counsel was correct at trial when he stated that amending the instruction to read
"with deliberate design" would make the instruction conform with the malice aforethought language used in
the indictment. This is so since "[i]t has long been the case law of this state that malice aforethought,
premeditated design, and deliberate design all mean the same thing." Windham v. State, 602 So. 2d 798,
801 (Miss. 1992) (quoting Johnson v. State, 475 So. 2d 1136, 1139 (Miss. 1985)).

¶94. Finally, Clyde was indicted for capital murder pursuant to Miss. Code Ann. § 97-3-19(2)(e) which
does not require "any intent to kill when a person is slain during the course of a robbery." Griffin v. State,
557 So. 2d 542, 549 (Miss. 1990). In Berry v. State, 575 So. 2d 1, 13 (Miss. 1990), the defendant
made a similar argument as Clyde makes here and the argument was rejected by this Court.

¶95. For the foregoing reasons, this issue is both procedurally barred and without merit.

      (C). THE COURT'S INVITATION TO THE JURORS TO FIND CLYDE SMITH GUILTY
      OF CAPITAL MURDER ON THE BASIS OF ANY SINGLE ACT "CONNECTED
      WITH" THE CHARGED OFFENSE ERRONEOUSLY RELIEVED THE STATE OF ITS
      BURDEN OF PROOF.

¶96. Clyde next complains that instruction C-CR-3 allowed the jury to find him guilty of capital murder
under a theory of accomplice liability if it determined that he committed "any act which is an element of the
crime or immediately connected with it or leading to its commission[.]" Clyde argues that the instruction
allowed the jury to convict him of capital murder, in violation of Mississippi law,(9) even if the jury found he
was merely an accessory after the fact. Clyde gives the example that if he only helped dispose of the cash
register or money stolen from the store, but had no idea a robbery was going to occur, the instruction still
allowed him to be found guilty of capital murder. Clyde argues that the trial court's use of the phrase,
"immediately connected," allowed for just such an occurrence.

¶97. First, this issue is procedurally barred for failure to raise it in the trial court. Ballenger, 667 So. 2d at
1259; Foster, 639 So.2d at 1270; Mitchell, 609 So. 2d at 422. This issue is also without merit. The
portion of Instruction C-CR-3 to which Clyde is objecting to here actually reads as follows:

      The Court instructs the Jury that each person present at the time and consenting to and encouraging
      the commission of a crime, and knowingly, wilfully and feloniously doing any act which is an element
      of the crime, or immediately connected with it, or leading to its commission, is as much a principal as if
      he had, with his own hand, committed the whole offense.

This instruction clearly informs the jury that to be found guilty under a theory of accomplice liability, the
defendant had to be present at the time of the crime, consenting and encouraging its commission. This
precludes the jury from finding Clyde guilty of capital murder if he was only an accessory after the fact.
Furthermore, an identical instruction was upheld by this Court in Carr v. State, 655 So. 2d 824 (Miss.
1995), stating:

      He argues that the language of S-5 creates a conclusive presumption that the jury only had to find that
      Carr performed an act connected with the crime, and not that he intended to commit the crime, to find
      him guilty of the underlying felony.

      In Simmons v. State, 568 So. 2d 1192 (Miss. 1990), this Court upheld a similar jury instruction,
      which was challenged because it did not require that the jury find beyond a reasonable doubt that the
      defendant had committed every element of the crime.

      We find that jury instruction S-5 sufficiently instructed the jurors on the element of intent.
      Furthermore, when read in the context of the jury charge as a whole, S-5 correctly placed the burden
      on the State to prove beyond a reasonable doubt every element of the underlying felonies with which
      Carr was charged.

Carr, 665 So. 2d at 833. Accordingly, this issue is procedurally barred and without merit.

      IX. (18.) THE FAILURE OF THE STATE TO ADEQUATELY PRESERVE THE CHAIN-
      OF-CUSTODY OF SEVERAL KEY EXHIBITS VIOLATED STATE LAW AND THE
      FOURTEENTH AMENDMENT.

¶98. Clyde asserts that the State did not properly establish through testimony the chains-of custody for a
number of exhibits introduced at trial. He argues that because of this failure on the part of the State, the
sack and liquor bottle with Jerome's fingerprint, the keys to the victim's store, the bandanna, the bullets, the
cash register tape, and the receipt from Burger King were all improperly admitted into evidence, thus
requiring reversal. The State points out that no objection was made at trial on this basis and therefore this
issue should be deemed waived.

¶99. At no time during trial or in his motion for new trial did Clyde object to the admission of this evidence
on the basis of the State's failure to sufficiently establish the chain of custody. In fact, most of the evidence
was admitted without any objection. The failure to make a contemporaneous objection bars Clyde from
raising this issue for the first time on appeal. "A trial judge will not be found in error on a matter not
presented to him for decision." Jones, 606 So. 2d at 1058; See also Ballenger, 667 So. 2d at 1259;
Foster, 639 So. 2d at 1270; Mitchell, 609 So. 2d at 422; Moawad, 531 So. 2d at 635. In those
instances where there was an objection made to the introduction of evidence, it was on different grounds.
"'The assertion on appeal of grounds for an objection which was not the assertion at trial is not an issue
properly preserved on appeal.'" Ballenger, 667 So. 2d at 1256 (quoting Haddox, 636 So. 2d at 1240);
See also Baine v. State, 606 So. 2d 1076 (Miss. 1992); See M.R.E. 103; Unif.Crim.R.Cir.Ct.Prac.
5.03.

¶100. Furthermore, "[t]his Court has held that the test with respect to whether there has been a break in the
chain of custody of evidence is whether there is an indication of probable tampering." Nalls v. State, 651
So. 2d 1074, 1077 (Miss. 1995); Wells v. State, 604 So. 2d 271, 277 (Miss. 1992). "[M]atters
regarding the chain of custody of evidence are largely left to the discretion of the trial judge and will not be
disturbed unless there appears to be an abuse of discretion." Nalls, 651 So. 2d at 1077; Wells, 604 So.
2d at 277; Nix v. State, 276 So. 2d 652 (Miss. 1973).

¶101. The record reflects that the State sufficiently set out the chains of custody, and there is no evidence in
this case that suggests that any of the items introduced into evidence by the State were tampered with in any
way. Thus, this issue is not only procedurally barred, it is also without merit.

      X. (19.) IDENTIFICATION OF THE DEFENDANT AND OF THE RED-AND-WHITE
      AUTOMOBILE VIOLATED STATE LAW AND THE FEDERAL CONSTITUTION.

¶102. In this issue, Clyde challenges the testimony of several witnesses identifying Clyde or the car being
driven by Jerome and Clyde as being outside the liquor store shortly before the murder. Clyde argues that
these in-court identifications were highly suggestive and unreliable since no other persons or photographs of
other automobiles were presented to the witnesses for comparison purposes to ensure the accuracy of the
identifications. Clyde particularly objects to his in-court identification by Kevin Smith since that witness
failed to pick him out in an earlier photographic lineup.

¶103. The State asserts that this issue is procedurally barred as having been waived by the failure of the
defense to make any objections to these identifications in the trial court.

¶104. At no time during any of the testimony referenced by Clyde, did he make any objection to the
identification procedures involved, nor did he interject any objection at all. In fact, the only objection he
made to any of the identification testimony was during that of the State's rebuttal witness, Deputy Jerry
Smith.(10) The other witnesses Clyde cites to by page number merely described the car they saw that night.
Deputy Smith was asked to identify photographs of the car he saw parked near the scene on the night of the
murder. The defense objected to the introduction of these photographs on the basis of improper predicate.
The objection was overruled and no other objection was made to the introduction of the photographs.(11)

¶105. Clyde found most egregious the testimony of Kevin Smith, the victim's son, identifying Clyde at trial
as one of the men he saw in front of the liquor store just minutes before the murder. Clyde objects to
Kevin's in-court identification since he had earlier failed to identify Clyde during a photographic line-up.
Again, Clyde failed to object to this testimony at trial. Furthermore, he was given sufficient opportunity to
impeach the credibility of the in-court identification. The fact that Kevin picked Jerome out of the
photographic line-up, but not Clyde was brought out during the cross-examination of both Kevin and
Deputy Jimmy Tindall, the officer who administered the line-up.

¶106. The failure to make a contemporaneous objection bars Clyde from raising this issue for the first time
on appeal. "A trial judge will not be found in error on a matter not presented to him for decision." Jones,
606 So. 2d at 1058. Furthermore, "'[t]he assertion on appeal of grounds for an objection which was not the
assertion at trial is not an issue properly preserved on appeal.'" Ballenger, 667 So. 2d at 1256 (quoting
Haddox v. State, 636 So. 2d 1229,1240 (Miss. 1994)); See also Baine v. State, 606 So. 2d 1076
(Miss. 1992).

      XI. (20.) THE PROSECUTOR'S CLOSING ARGUMENT AT THE GUILT PHASE
      INCLUDED VIOLATIONS OF STATE LAW AND THE EIGHTH AND FOURTEENTH
      AMENDMENTS AND REQUIRE REVERSAL.

¶107. Clyde argues that two statements made by the district attorney in the State's rebuttal during the guilt
phase closing arguments amounted to prosecutorial misconduct. Clyde maintains that the following
comments were so prejudicial to the defense to amount to reversible error:

      Don't convict on circumstantial evidence? Ladies and gentlemen, there are convictions every day in
      this country. There is not one bit of difference--you didn't hear Judge Evans tell you, "Oh, wait a
      minute now. Circumstantial evidence, that ain't quite as good as"--he can't tell you that because that's
      not the law. In fact, Ted Bundy was convicted on circumstantial evidence. Some of you may know
      who he was. But the circumstantial evidence that they had on Ted Bundy was a bite mark and that's
      all. Nobody saw him do it. Same thing with fingerprint. Fingerprint's circumstantial. The Crime Lab
      man didn't see him put his finger on there. Same thing. No.

      Now the sheriff testified that it would take 30, 35, 40 minutes, maybe, to go from Sidon to Isola.
      They want you to believe that you can't do that. I live in Silver City, which is six or seven miles below
      Belzoni, and from my driveway to this parking lot is 42 miles. If I leave home at 7 o'clock and I'm not
      going to tell you how fast I go, but if leave home at 7 o'clock, I'm here in the courthouse about 5 or
      10 minutes till 8:00. Now where does that put you?

¶108. Clyde sets out the following reasons as to why these statements by the State should be cause for
reversal despite the lack of contemporaneous objection: (1) Both of these statements were highly
prejudicial and improperly referred to matters that were not in evidence, citing, Balfour v. State, 598 So.
2d 731, 748-49 (Miss. 1992) and Smith v. State, 499 So. 2d 750, 756-57 (Miss. 1986);(12) (2) Courts
have condemned prosecutorial arguments that vilify the defendant or compare the accused to other
notorious criminals;(13) (3) The "Ted Bundy" argument improperly suggested that the jury look at the limited
amount of evidence that it took for a conviction in that case and use that as the legal standard for
determining how much proof was sufficient for a conviction in the case at bar;(14) (4) The prosecutor
improperly injected his own personal experience, expertise or knowledge about driving times in the area in
trying to discredit Clyde's alibi defense.(15)

¶109. Clyde also takes exception to the district attorney's comments concerning the victim's family and
work history as well as other aspects of the victim's "worth." He states that these comments improperly
misled the jury from the single relevant issue at that stage of the proceeding, whether Clyde and Jerome had
murdered Johnny Smith.

¶110. The State correctly points out that the defense made no contemporaneous objections to any of the
comments Clyde now complains were improper and prejudicial. Once again the State urges this Court to
apply a procedural bar for this reason.

¶111. As stated several times before, since no contemporaneous objection was made, this issue was not
properly preserved for appeal. Ballenger, 667 So. 2d at 1259.
¶112. Procedural bar notwithstanding, this issue is without merit. This Court in Ahmad v. State, 603 So.
2d 843 (Miss. 1992), stated:

     Generally, attorneys on both sides in a criminal prosecution are given broad latitude during closing
     arguments. See Neal v. State, 451 So. 2d 743 (Miss. 1984), cert. denied 469 U.S. 1098, 105 S.
     Ct. 607, 83 L. Ed. 2d 716 (1984); Bullock v. State, 391 So. 2d 601 (Miss. 1980), cert. denied
     452 U.S. 931, 101 S. Ct. 3068, 69 L. Ed. 2d 432 (1981). This Court has explained that not only
     should the State and defense counsel be given wide latitude in their arguments to the jury, but the
     court should also be very careful in limiting free play of ideas, imagery, and personalities of counsel in
     their argument to jury. See Johnson v. State, 477 So. 2d 196 (Miss. 1985), cert. denied 476 U.S.
     1109, 106 S. Ct. 1958, 90 L. Ed. 2d 366 (1986), reh'g denied 476 U.S. 1189, 106 S. Ct. 2930,
     91 L. Ed. 2d 557 (1986). Given the latitude afforded an attorney during closing argument, any
     allegedly improper prosecutorial comment must be considered in context, considering the
     circumstances of the case, when deciding on their propriety. See U.S. v. Bright, 630 F.2d 804 (5th
     Cir. 1980); U.S. v. Austin, 585 F.2d 1271 (5th Cir. 1978).

Ahmad, 603 So. 2d at 846. In Ahmad, the appellant was convicted of felonious child abuse. During
closing arguments the prosecutor made references to hostages and prisoners of war. This Court held:

     Remembering the wide latitude afforded prosecutors in closing arguments, the comments by the State
     when arguing for a conviction of Abdusabr Ahmad were not improper. Taken in context, the referral
     to prisoners of war was part of the free play of ideas, imagery, and personalities allowed in closing
     arguments. The referral to prisoners and hostages does not vilify Abdusabr Ahmad. It is a
     characterization of I.A.'s position on the day in question. It is not name-calling or a label on Abdusabr
     Ahmad's overall character. The State did not state per se that Abdusabr Ahmad was an Arab captor.
     The State did not even compare Abdusabr Ahmad to Arab captors. The State simply compared
     I.A.'s emotions to that of a prisoner of war or hostage.

Ahmad, 603 So. 2d at 846. See also Ballenger, 667 So. 2d at 1269-70.

¶113. In Ballenger, the prosecutor compared the defendant's participation in the crime to that of Charles
Manson. This Court held that "[c]onsidering the wide latitude given to attorneys on closing arguments it can
not be said that these comments were so improper as to require reversal." Id. at 1270. As was the case in
Ballenger, the prosecutor never called Clyde names or personally vilified him. Unlike Ballenger, Clyde's
participation in the murder was not compared to that of a notorious criminal. Ted Bundy's name was only
mentioned in the context of showing that cases have been decided on circumstantial evidence.

¶114. Given the wide latitude generally afforded counsel in closing argument, taken together with Clyde's
failure to object to any of the comments he now complains of, this claim must fail. See Hansen v. State,
592 So. 2d 114, 139-40 (Miss. 1991); Johnson v. State, 416 So. 2d 383, 392 (Miss. 1982); Gray v.
State, 351 So. 2d 1342, 1346-47 (Miss. 1977).

¶115. Lastly in this issue, Clyde asserts that the prosecutor urged the jurors to impose a death sentence
because it was important to the victim's wife and son that his life not be reduced to numbers and the town
they live in not be reduced to a model. He maintains that these comments were extremely prejudicial and
highly improper.
¶116. As with the prosecutor's comments Clyde complained of above, he made no contemporaneous
objection to these statements by the State. Furthermore, Clyde takes these comments out of context.
Without ever having mentioned the death penalty, the prosecutor made the following comment:

      It's important to Jeanette Smith and Kevin Smith because, as you know and as you see now, their
      husband and father's life as it is and was is not reduced to numbers called S-1, S-2, S-5, S-12 and
      the town that they lived in is now reduced to a model,(16) which is designed to represent the place
      where Johnny Smith lost his life.

Nowhere does the prosecutor encourage the jury to impose the death penalty because it is important to the
victim's survivors. Instead, the prosecutor points out to the jury that the case involves real people not just
exhibits. Again, given the wide latitude generally afforded counsel in closing argument, taken together with
the failure to object, this claim must fail. See Hansen, 592 So. 2d at 139-40; Johnson, 416 So.2d at 392;
Gray, 351 So. 2d at 1346-47.

                                     SENTENCING PHASE ISSUES


      XII. (1.) THE JURY FAILED TO MAKE AN INDIVIDUALIZED FINDING OF THE
      DEGREE OF CLYDE SMITH'S PERSONAL CULPABILITY FOR THE HOMICIDE AS
      REQUIRED BY MISS. CODE ANN. § 99-19-101(7) AND THE EIGHTH AND
      FOURTEENTH AMENDMENTS TO THE CONSTITUTION.

¶117. When the jury returned the separate verdicts at the conclusion of the sentencing phase, the Enmund
findings, with respect to Clyde, read as follows:

      We, the jury, as to Clyde Wendell Smith, unanimously find from the evidence beyond a reasonable
      doubt that the following facts existed at the time of the commission of the capital murder:

      1) that the defendants actually killed Johnny Smith;

      2) that the defendants intended the killing of Johnny Smith take place

      3)that the defendants contemplated that lethal force be employed.

(emphasis added).

¶118. Clyde argues that inasmuch as the verdict contained the word "defendants" and not "defendant" that
the jury failed to make an individual finding that Clyde personally either killed, intended to kill, or
contemplated the use of lethal force, and therefore, the resulting death sentence violated the Eighth and
Fourteenth Amendments, as well as Enmund v. Florida, 458 U.S. 782 (1982), and the laws of this state.
Clyde maintains that the lack of an individualized finding by the jury as to his culpability, warrants the
reversal of his sentence in this case.

¶119. The State first argues a procedural bar which is supported by the record. The jury's verdict was
copied directly from this sentencing instruction. Neither Clyde nor Jerome objected to Instruction S-1 or to
the form of the verdict at trial or in their motions for new trial. Accordingly, the State argues that this claim
has been waived and can not be raised for the first time on appeal. Ballenger, 667 So. 2d at 1259.
¶120. In his reply brief, Clyde cites to Pinkton v. State, 481 So. 2d 306 (Miss. 1985), to support his
argument that because of the jury's use of the plural "defendants" there was no individualized finding as to his
culpability as required by Miss. Code Ann. § 99-19-101(7) (1994), which provides:

      In order to return and impose a sentence of death the jury must make a written finding of one or more
      of the following:

      (a) The defendant actually killed;

      (b) The defendant attempted to kill;

      (c) The defendant intended that a killing take place;

      (d) The defendant contemplated that lethal force would be employed.

¶121. In Pinkton, the defendant pled guilty to capital murder, the killing having occurred during an
attempted armed robbery. A sentencing trial was then held and the death penalty imposed. The jury failed
to make a separate finding of culpability as required under Miss. Code Ann. § 99-19-101(7), but instead
"embarked directly upon the framing of findings relating to the aggravating circumstances." Pinkton, 481
So.2d at 309.

¶122. The question presented to this Court was "whether such an explicit finding is indispensable or
whether it can be implied from the other findings or from the plea of guilty in the guilt phase." Id. In
answering the question, the Court stated that its decision was to be controlled by the statute and not by
federal constitutional considerations, and that the statute was not ambiguous. "A separate, explicit and
written jury finding in accordance with the subsection is indispensable to the valid imposition of the death
penalty." Id. at 310.

¶123. The State in Pinkton argued alternatively that Pinkton was procedurally barred from raising the issue
on appeal, since there was no contemporaneous objection to the judge's failure to instruct the jury on the
requirement for a § 99-19-101(7) finding. This Court found the argument without merit, stating:

      Although a more complete instruction might have prevented the jury's omission, that omission is
      nonetheless an event legally distinct from the judge's failure to instruct. The jury's obligation in this
      matter is, after all, independently imposed by the statute without reference to any action by the judge.
      Once this is understood, the state's argument immediately falls. Pinkton could raise no objection to the
      jury's dereliction until after its verdict was rendered, and then it was too late.

Id. at 310.

¶124. The case at bar differs from Pinkton in that the jury was instructed to return separate written findings
as required by § 99-19-101(7) for both Clyde and Jerome, and it did so. The only real issue that must be
resolved is whether the jury's use of the plural "defendants" somehow made the finding invalid. An
analogous situation arose in Conner v. State, 632 So. 2d 1239, 1277 (Miss. 1993). There Conner sought
reversal because in listing the aggravating circumstances in its written verdict the jury included the word
"whether" before each aggravating factor listed. Conner argued "that the jury's use of the word 'whether' at
the beginning of each clause indicate[d] that the jury merely 'parroted' the jury instruction and failed to
engage in the mandatory fact-finding process." Conner, 632 So. 2d at 1277. This Court, in rejecting
Conner's argument, stated:

      Conner doomed this assignment of error before he ever raised it by failing to object to the verdict's
      form at trial. But, even if the objection were preserved, it has no merit. No one can reasonably
      conclude, on grounds that the word "whether" repeatedly appears in the verdict, that the jury did not
      fulfil its fact-finding duties. The verdict would certainly win no grammar award, but its meaning is
      perfectly clear. The jury found that all five aggravating circumstances existed and that the aggravating
      circumstances carried more weight than did mitigating circumstances.

Id. (citations omitted).

¶125. A similar argument can be made here. Sentencing Instruction S-1 informed the jury that it was to
return separate verdicts for Clyde and Jerome. S-1 read in part:


      The verdict you return must be written on a separate sheet of paper signed by the foreman. Your
      verdict should be written in one of the following forms:

      1. We, the Jury, as to Clyde Wendell Smith, unanimously find from the evidence beyond a reasonable
      doubt that the following facts existed at the time of the commission of the capital murder:

      (List or itemize all facts found, if any, from the list under Section A of this instruction which you
      unanimously agree exist in this case beyond a reasonable doubt.)

Section A of the instruction read as follows:

      To return the death penalty in this case you must first unanimously find from the evidence beyond a
      reasonable doubt that one or more of the following facts existed:

      1. That the Defendants actually killed Johnny Smith; or

      2. That the Defendants intended the killing of Johnny Smith take place; or

      3. That the Defendants contemplated that lethal force would be employed.

¶126. The plural "Defendants" was used in S-1 because one instruction was submitted for both defendants.
The jury when writing the separate verdicts for Clyde and Jerome copied the wording as it was written in
the instruction. This does not mean that the jury did not make an individualized finding as to each defendant.
What it does show is that the jury determined that each of the three factors applied equally to both Clyde
and Jerome. The jury clearly intended these factors to apply to Clyde as it prefaced this section of its
verdict with the words "as to Clyde Wendell Smith."

¶127. This claim is both procedurally barred and without merit.

      XIII. (2.) THE EVIDENCE WAS INSUFFICIENT TO PROVE THAT CLYDE SMITH
      KILLED, ATTEMPTED TO KILL, INTENDED TO KILL, OR CONTEMPLATED THE
      USE OF LETHAL FORCE.

¶128. Alternatively, Clyde argues that the evidence was insufficient as a matter of law to prove that he
either actually killed the victim, intended that a killing take place, or contemplated the use of lethal force as
required by Enmund and as codified in Miss. Code Ann. § 99-19-101(7) (1994).

¶129. This Court's standard of review of a jury's findings under Enmund and Miss. Code Ann. § 99-19-
101(7) was set out in Abram v. State, 606 So. 2d 1015, 1041-42 (Miss. 1992), as follows:

     On appeal, "we review the evidence and reasonable inferences which may be drawn therefrom in the
     light most consistent with the verdict. We have no authority to disturb the [jury] verdict short of a
     conclusion on our part that upon the evidence, taken in the light most favorable to the verdict, no
     rational trier of fact could have found the fact at issue beyond a reasonable doubt." White v. State,
     532 So. 2d 1207, 1220 (Miss. 1988). This is the guide for testing the legal sufficiency of the evidence
     to support a finding under §99-19-101(7). . .

¶130. The question that must be answered here is whether there was sufficient evidence presented at trial to
support, as to Clyde, a finding that he killed, intended a killing to take place, or contemplated that lethal
force would be used. "Mississippi by statute requires more in the felony-murder scenario than major
participation and reckless indifference to the value of human life." Abram, 606 So. 2d at 1042. See also
Carr v. State, 655 So. 2d 824, 839 (Miss. 1995). The phrase "contemplation that lethal force will be
used" has been defined as "[w]here, as a part of the pre-crime planning, a defendant includes in his plans the
substantial probability that fatal force will be employed. . ." Abram, 606 So. 2d at 1043 (quoting White,
532 So. 2d at 1220-21).

¶131. The record reveals that Clyde was more than likely the instigator of the robbery in this case, as well
as the one who planned it. Henry Bryant, the boyfriend of Clyde and Jerome's sister, testified that on the
day of the robbery and murder, the brothers were at his house. He testified that Clyde made the comment
that he was broke and needed money. During the conversation, Bryant stated to Clyde that it was hard to
rob someone and get away with it. According to Bryant, Clyde responded by saying that if you go to a
small town with few police then you can get away with it. The robbery and murder in the case at bar, fit
Clyde's scenario perfectly, with the exception being that he got caught. Bryant's testimony also shows that
Clyde was concerned about getting away from the scene without being caught by police. Bryant's testimony
does not reveal any concern on the part of Clyde about being identified by any witnesses.

¶132. Bryant went on to testify that Jerome had in his possession on the day of the murder a shiny silver
revolver and Clyde had a hunting knife. Carolyn Pearce also testified that the brothers were carrying such
weapons following the murder and that at one point while she was with them they exchanged weapons. This
testimony shows that both brothers were armed on the day of the robbery and that Clyde knew that Jerome
had a gun. A similar situation was discussed in Abram, 606 So. 2d at 1043, as follows:

     Subjectively, we may never know what Abram intended or contemplated. However, it seems to us
     that a fair-minded and rational jury, drawing on these facts and any reasonable inferences arising
     therefrom, could have concluded beyond a reasonable doubt that Abram "included in his plans the
     substantial probability" that the loaded shotgun would be used as an instrument of lethal force "to
     insure the robbery's success."

Abram, 606 So. 2d at 1043 (citations omitted).

¶133. A fair-minded juror could make a reasonable inference from the fact that Clyde was armed with a
knife and he knew Jerome was armed with a revolver that Clyde "included in his plans the substantial
probability" that lethal force would be used during the commission of the armed robbery to insure the
robbery's success and to avoid arrest. Id.

¶134. Since the evidence supports the jury's finding of contemplation of lethal force, we need not discuss
the other two factors found by the jury because pursuant to Miss. Code Ann. § 99-19-101(7) (1994), the
jury need only find one in order to impose the death penalty. Since the evidence does support the jury's
finding that Clyde contemplated the use of lethal force, this issue is without merit.

      XIV. (3.) THIS COURT SHOULD EXERCISE ITS POWER UNDER MISS. CODE ANN.
      § 99-19-105 TO FIX CLYDE SMITH'S SENTENCE AT LIFE IMPRISONMENT, GIVEN
      HIS MINIMAL PARTICIPATION IN THE HOMICIDE OF JOHN SMITH.

¶135. Clyde proposes that even if this Court finds that he should not prevail on his claim that the evidence is
legally insufficient to support a finding of any of the Enmund factors, it should nevertheless vacate his
sentence and fix his punishment at life in prison pursuant Miss. Code Ann. § 99-19-105 (1994). Clyde
makes the standard "non-triggerman" proportionality argument. He maintains that the evidence shows that
his participation in the crime, if any, was minimal, and that he was not the triggerman. He argues that his
case is analogous to Reddix v. State, 547 So. 2d 792 (Miss. 1989), and Bullock v. State, 525 So. 2d
764 (Miss. 1987), wherein this Court reversed the death sentences of "non-triggermen", finding the
sentences to be disproportionate.

¶136. In both Reddix and Bullock, a plurality of this Court found the death penalty to be disproportionate
and remanded the case for the imposition of a life sentence. At the time of the trial in those cases Enmund
v. Florida had not yet been decided.

¶137. In Reddix, the appellant was eighteen years of age at the time of the crime and suffered from mental
illness and mild retardation. Reddix and his accomplice, Larry Jones, planned to rob Arthur Weinberger.
Reddix distracted Weinberger while Jones hit him with a wrench. This Court in finding Reddix's sentence of
death to be disproportionate discussed the holding in Bullock:

      Our proportionality decision in Bullock, rested on the fact that, with only two exceptions, "no capital
      defendant has had a death sentence affirmed in this state where the sole finding was that he
      contemplated that lethal force would be used." Bullock, 525 So. 2d at 770. We also noted that
      Bullock's accomplice, the actual killer, had received a life sentence, a point reinforcing our
      determination that justice required fixing Bullock's sentence at life imprisonment. Id. The same is true
      here.

      ***

      Accordingly, we hold that Reddix'[s] death sentence is disproportionate to the penalty imposed in
      similar capital cases, considering both the crime and the appellant.

Reddix, 547 So. 2d at 794-95.

¶138. This Court has affirmed death sentences where the appellants were not the actual killers. In Stringer
v. State, 454 So. 2d 468 (Miss. 1984), cert. denied, 469 U.S. 1230 (1985), Stringer, while not the actual
triggerman, "was the instigator, the planner, the master-mind and the one who directed the entire
occurrence. According to the testimony of the two participants, the attempted armed robbery and the killing
would not have occurred had it not been for appellant." Id. at 479. In Leatherwood v. State, 435 So. 2d
645 (Miss. 1983), this Court affirmed Leatherwood's sentence of death although he did not do the actual
killing. This Court found it sufficient that Leatherwood "planned, schemed, and ultimately physically subdued
the victim by choking him with a rope, while another stabbed and bludgeoned the victim to death." Id. at
656.

¶139. More recently in Ballenger v. State, 667 So. 2d 1242 (Miss. 1995), the jury's sentence of death
was unanimously affirmed by this Court even though Ballenger was not even present when the actual
robbery and beating that resulted in the victim's death took place. In affirming, the Court held, "like Stringer
and Leatherwood, [Ballenger] instigated and planned the robbery of Ellis. Her actions secured others to
kill." Id. at 1268.

¶140. As in Stringer, Leatherwood, and Ballenger, the evidence shows that Clyde was more than likely
the instigator of the robbery in this case, as well as the one who planned it. Henry Bryant, the boyfriend of
Clyde and Jerome's sister, testified that on the day of the robbery and murder, the brothers were at his
house. He testified that Clyde made the comment that he was broke and needed money. During the
conversation, Bryant stated to Clyde that it was hard to rob someone and get away with it. According to
Bryant, Clyde responded by saying that if you go to a small town with few police then you can get away
with it. The robbery and murder in the case at bar fit Clyde's scenario perfectly, with the exception being
that he got caught.

¶141. Bryant went on to testify that Jerome had in his possession on the day of the murder a shiny silver
revolver and Clyde had a hunting knife. Carolyn Pearce also testified that the brothers were carrying such
weapons following the murder and that at one point while she was with them they exchanged weapons. This
testimony shows that Clyde knew that Jerome had a gun prior to the robbery and there is an inference that
he knew Jerome still had it when the robbery was committed.

¶142. It should also be noted that this case is distinguishable from Reddix and Bullock in that Clyde's co-
defendant, the triggerman, was also sentenced to death. And, unlike Reddix, there is no evidence that Clyde
suffered from any mental illness or retardation. Furthermore, Clyde had at least three prior convictions for
felonies involving violence, including kidnapping and aggravated assault.

¶143. Taking all of these things into consideration, we find that the imposition of the death penalty is not
disproportionate in this case.

      XV. (5.) THE TRIAL COURT'S REFUSAL TO DISCHARGE THE JURY AFTER IT
      FAILED TO REACH A SENTENCING VERDICT AFTER A REASONABLE TIME,
      AND ITS FAILURE TO INSTRUCT THE JURY THAT IT COULD RETURN A
      VERDICT THAT IT COULD NOT AGREE AS TO SENTENCE, VIOLATED
      MISSISSIPPI LAW AND THE EIGHTH AMENDMENT TO THE UNITED STATES
      CONSTITUTION.

¶144. Clyde argues that the trial court erred in refusing the defense motion to discharge the jury and
sentence him to life imprisonment in accordance with Miss. Code Ann. § 99-19-103 (1994) when after
over three hours of deliberation during the sentencing phase the jury had not agreed on a sentence. Clyde
goes on to argue that the jury in the case sub judice was only given two sentencing options, death or life.
Citing Jenkins v. State, 607 So. 2d 1171, 1180 (Miss. 1992), Clyde contends that most capital
sentencing juries are given a third option of "we the jury, are unable to agree unanimously on punishment."
He argues that this deficiency violated the Eighth Amendment in that the jury's only options were unanimous
life or unanimous death, citing Kubat v. Thieret, 867 F.2d 351, 370 (7th Cir. 1989).

¶145. Clyde maintains that even if this Court finds the third verdict option was not required, the absence of
such an option places a greater burden on the trial judge to determine whether the jury should be
discharged "after a reasonable time." It is his contention that a jury which cannot decide sentence in three
hours is a jury which cannot reach a constitutionally valid death sentence at all.

¶146. The jury was excused to begin its deliberation on the sentencing verdicts at 12:38 p.m. However, the
record shows that the jury was given the chance to eat lunch before the jurors actually were to begin
deliberation. At 4:20 p.m. the defense made the following motion:

      MR. STUCKEY: Yes, sir, on behalf of Clyde Smith and also having been advised by the attorneys
      for Pete Smith, we would like to move the Court to consider a mistrial at this point with respect to
      sentencing. Our time indicated that the jury has been deliberating about three hours and fifteen
      minutes. It would appear that they are hung and I'm not sure any more time would get us anywhere.
      Three hours and fifteen minutes is sufficient time, I believe, to reach some decision and apparently
      they can't.

      That's the motion.

      MR. CROOK: May I respond, or do I need to respond.

      THE COURT: You don't need to respond. That'll be overruled. I'll take that under advisement, will
      consider that as we go along through the other time that we may require them to stay.

Subsequently, at 5:20 p.m. the jury returned the verdicts of death for both Clyde and Jerome.

¶147. In summary, the jury ate lunch, deliberated on sentences to be returned individually on two separate
defendants, and in fact, returned those two verdicts, all in four hours and forty minutes. We do not deem
this to be an excessive amount of time by any means. Apparently, the trial judge felt the same way since he
overruled the motion. Pursuant to Miss. Code Ann. § 99-19-103 (1994), the determination of what is a
reasonable time for deliberation is within the trial judge's discretion. Section 99-19-103 provides in part: "If
the jury cannot, within a reasonable time, agree as to punishment, the judge shall dismiss the jury and
impose a sentence of imprisonment for life."

¶148. Clyde argues that the jury should have been given a third sentencing option that they were unable to
agree unanimously on punishment. This argument has been rejected by this Court on several occasions,
most recently in Blue v. State, 674 So. 2d 1184 (Miss. 1996). See also King v. State, 421 So. 2d 1009
(Miss. 1982). In King this Court upheld the decision of trial court not to amend a jury instruction to include
this third option. In so holding, the King Court stated:

      We are of the opinion that no error was committed in refusing the appellant's requested amendment to
      his instruction.

      First, the instruction, as given, informed the jurors that before they could sentence appellant to death,
      they must unanimously find one or more aggravating circumstance from the evidence beyond a
      reasonable doubt, and must further find there were insufficient mitigating circumstances to outweigh
      the aggravating circumstances. After being so instructed, the jury returned the following unanimous
      verdict:

      ....

      There was no indication in the record that they had any difficulty reaching an agreement.

      Secondly, the defendant's argument that the jury was not fully instructed overlooks the statutory duty
      imposed on the court by Mississippi Code Annotated section 99-19-103 (Supp. 1981) for the court
      to dismiss the jury after a reasonable period of deliberation and impose a life sentence on the
      defendant.

      The argument creates an illusion of prejudice, which has no logical basis. If the jurors were unable to
      unanimously find that the aggravating circumstances were sufficient to impose the death penalty and
      that there were insufficient mitigating circumstances to outweigh the aggravating circumstances, then
      they could not return a death sentence. Further, in the event they could not unanimously agree after a
      reasonable period of deliberation, it would be the trial judge's duty under Mississippi Code Annotated
      section 99-19-103 to dismiss the jury and impose a sentence of life imprisonment on the defendant.

King, 421 So. 2d at 1018.

¶149. Unlike King, Clyde did not ask that an amendment be made to the sentencing instruction to include a
third option, thus barring this issue from review. Nevertheless, pursuant to Miss. Code Ann. § 99-19-103
(1994) and this Court's previous holdings, it was up to the trial judge to dismiss the jury and impose a life
sentence if the jury had not reached a verdict within a reasonable amount of time. The trial judge was in a
much better position than this Court to determine what was in fact a reasonable time. We can not say that
under the unique circumstances of this case, especially considering the fact that the jury in essence had to go
through two separate deliberations in order to follow the sentencing instructions and return separate verdicts
for both Clyde and Jerome, that the jury did not reach its verdicts within a reasonable time. Therefore, this
issue is without merit.

      XVI. (9.) THE USE OF THE "PRIOR VIOLENT FELONY" AGGRAVATING
      CIRCUMSTANCE IN THIS CASE WAS ERROR.

¶150. Clyde argues that the trial judge erred in allowing the State to offer, as an aggravating circumstance in
the case, his convictions for aggravated assault since those convictions occurred after the crime for which he
was on trial. Clyde acknowledges this Court's prior rulings have allowed criminal conduct occurring after
the commission of the capital murder, but resulting in a conviction prior to the capital murder trial, to be
used to support the prior violent felony aggravating circumstance. However, Clyde asks that this Court
revisit the issue in light of contrary rulings in other jurisdictions.

¶151. It is unclear whether the actual crimes of aggravated assault actually occurred prior to or after the
murder in the case at bar; however, it is clear that the convictions for those felonies were entered after the
murder but before the trial in this case. Looking to State's Exhibit S-23, it also seems that the actual
aggravated assaults occurred on August 27, 1992, prior to the murder in this case. Nevertheless, according
to this Court's prior case law for aggravating circumstance purposes, it does not matter when the crime
occurred, but when the conviction was entered. This Court has repeatedly held that "a conviction between
the time the capital offense was committed and the time of trial for it may be admitted into evidence as an
aggravating circumstance." Leatherwood v. State, 435 So. 2d 645, 651-52 (Miss. 1983). See also
Turner v. State, 573 So. 2d 657, 670 (Miss. 1990). Clyde asks that this Court rethink its previous
holdings on this issue. The precedent on this issue is clear and consistent and we see no reason to change
now. Accordingly, we find this issue to be without merit.

      XVII. (10.) THE SUBMISSION OF EVIDENCE OTHER THAN THE ACTUAL
      CONVICTION OF CLYDE SMITH OF KIDNAPING IN SUPPORT OF THE "PRIOR
      VIOLENT FELONY" AGGRAVATING CIRCUMSTANCE WAS ERROR.

¶152. Clyde contends that during the sentencing phase of the trial the trial court erred in allowing the State
to prove his prior criminal record through the testimony of the Circuit Clerk of Humphreys County, Earl
Tate. He also argues that the documentary evidence introduced as Exhibit S-23 was incompetent and
therefore insufficient to prove that he was previously convicted of kidnaping making it error to allow the jury
to use it as an aggravating factor.

¶153. Clyde relies on Stringer v. State, 500 So. 2d 928, 942 (Miss. 1986), to support his contention that
the proper evidence of a prior conviction for the "prior violent felony" aggravating circumstance is the order
of conviction. This is a very limited reading of Stringer, as exceptions are not uncommon. In fact, an
exception was made in Stringer. There this Court held:

      "The best evidence of a previous conviction is the judgement of conviction." McGown v. State, 269
      So. 2d 645, 649 (Miss. 1972). However, substitutes for the judgment of conviction have been
      allowed. In Vincent v. State, 200 Miss. 423, 27 So. 2d 556 (1946), copies of docket entries of
      conviction were held to be sufficient, where they were certified by a justice of the peace. Similarly, in
      Lovelace v. State, 410 So. 2d 876, 879 (Miss. 1982), abstracts of court records duly certified by a
      justice court judge were held to be sufficient. In Pace v. State, 407 So. 2d 530 (Miss. 1981) original
      commitment papers were held to be sufficient to show a prior conviction.

      Miss. Code Ann. § 13-1-77 (1972) allows admission of public records into evidence where they are
      certified by their custodian. These records were introduced at trial by their custodian, Mr. Gladney.
      Therefore, their introduction was not error.

Stringer, 500 So. 2d at 942.

¶154. As in Stringer, the records pertaining to Clyde's prior convictions were properly introduced by their
custodian, Humphreys County Circuit Clerk Earl Tate, and the reason for such testimony was certification
of the records. Although these records come from the file on Clyde's aggravated assault convictions, it did
contain a document titled certified copy of sentence that shows that Clyde pled guilty on February 19,
1988, to the indictment in cause No. 4216 to the crime of kidnaping and was sentenced to serve a term of
six years in the custody of the Mississippi Department of Corrections. Clyde offers no authority supporting
his contention that the judgment of conviction must come from the file of the conviction itself.

¶155. Clyde refers to Johnson v. Mississippi, 486 U.S. 578 (1988), and Johnson v. State, 547 So. 2d
59 (Miss. 1989) overruled on other grounds by Clemons v. State, 593 So. 2d 1004 (Miss. 1992) in a
misplaced attempt to provide some authority for his incompetent evidence argument. These cases have no
application to the issue at bar however. In those cases a prior conviction which was used in part to support
the "prior violent felony" aggravating circumstance was subsequently vacated. The United States Supreme
Court held that Johnson was entitled to post-conviction relief because evidence supporting the aggravator
had become incompetent. In the case at bar Clyde offers no evidence that his conviction and sentence for
kidnaping has been reversed. This issue is without merit.

      XVIII. (11.) THE CIRCUIT JUDGE ERRED IN ALLOWING THE "FELONY-
      MURDER" AGGRAVATING CIRCUMSTANCE TO BE SUBMITTED TO THE JURY.

¶156. Clyde asserts that the trial court erred in allowing the State to use the aggravating circumstance of a
murder committed during the course of an armed robbery. He makes his argument on two points. First, he
contends that he was not given adequate notice that the State would be using this aggravating circumstance.
Second, Clyde argues that the use of the "felony-murder" aggravating circumstance in a felony-murder case
is unconstitutional in t hat it is not "determinate" and it does not genuinely narrow the class of defendants
eligible for the death penalty. Clyde relies primarily on Arave v. Creech, 507 U.S. 463 (1993), in which the
United States Supreme Court stated that, "[i]f the sentencer fairly could conclude that an aggravating
circumstance applies to every defendant eligible for the death penalty, the circumstance is constitutionally
infirm." Id. at 474.

¶157. This so-called doubling up argument that the use of the robbery aggravating circumstance in a
robbery-murder case does not genuinely narrow the class of defendants eligible for the death penalty has
consistently been rejected by this Court. See Ballenger, 667 So. 2d at 1260-61; Ladner v. State, 584
So. 2d 743, 762-63 (Miss. 1991); Pinkney v. State, 538 So. 2d 329, 358-59 (Miss. 1988), vacated on
other grounds, 494 U.S. 1075 (1990); Jones v. State, 517 So. 2d 1295, 1300 (Miss. 1987), vacated
on other grounds, 487 U.S. 1230 (1988) overruled on other grounds by Willie v. State, 585 So. 2d
660 (Miss. 1991). In Ballenger, the Court stated, "[t]he 'narrowing' of the class of death eligible offenders
has been done legislatively in Mississippi under Miss. Code Ann. § 97-3-19(2) (1972 & Supp. 1994)". Id.
at 1261. See also Lowenfield v. Phelps, 484 U.S. 231(1988).

¶158. Clyde's contention that the trial court erred in allowing the State to use the robbery aggravating
circumstance because the State failed to give the defense adequate notice of its use is also without merit.
Clyde cites no authority that the State is required to give notice of which aggravating circumstances will be
relied upon during the sentencing phase. Instead, Clyde relies on the trial court's order granting the defense
motion that such notice be given. In compliance with this order the State furnished the defense with a list of
the aggravating circumstances it intended to rely upon. Among those listed by the State was the "pecuniary
gain" aggravator. The State did not list the "during the commission of a robbery" aggravating circumstance.

¶159. After the guilt phase when the court and counsel were discussing which aggravating factors would be
submitted to the jury, Clyde's attorneys argued that this Court, in the then recent decision of Willie v.
State, 585 So. 2d 660 (Miss. 1991), had prohibited the use of the pecuniary gain aggravating factor in a
felony-murder case where robbery is the underlying felony. The State correctly argued that Willie did not
say this at all, but instead, held that the two aggravating circumstances of pecuniary gain and robbery should
not both be submitted to the jury. Defense counsel could not be convinced, so the trial court amended the
State's instruction deleting the pecuniary gain aggravating factor and replacing it with the robbery
aggravator.

¶160. Clyde was not prejudiced in any way by this action. First, while the trial court ordered the State to
provide the defense with a list of aggravating factors it intended to rely on there is no authority for such a
requirement. The State points out in its brief, that this Court in Williams v. State, 445 So. 2d 798 (Miss.
1984), cert. denied, 469 U.S. 1117 (1985), held that the State was not required to give the defendant
notice in the indictment of the aggravating factors it intended to use. In so holding, the Williams Court
stated:

      We believe that the fact that our capital murder statute lists and defines to some degree the possible
      aggravating circumstances surely refutes the appellant's contention that he had inadequate notice.
      Anytime an individual is charged with murder, he is put on notice that the death penalty may result.
      And, our death penalty statute clearly states the only aggravating circumstances which may be relied
      upon by the prosecution in seeking the ultimate punishment. In our opinion, Williams received
      adequate notice.

Williams, 445 So. 2d at 804-05 (footnote omitted).

¶161. When the holding in Williams is taken together with this Court's ruling in Willie, wherein it held that
the two aggravators of robbery and pecuniary gain "essentially comprise one," and the fact that Clyde had
been indicted for murder committed during the commission of armed robbery, he can not complain he did
not have adequate notice. Willie, 585 So. 2d at 681. Furthermore, Clyde's entire argument that he was
prejudiced because of inadequate notice turns on the fact that he did not have an opportunity to make a
reasoned objection to the disproportionality of using the robbery aggravator in a robbery-murder case is
without merit. As pointed out above, this doubling up argument has been consistently rejected by this Court.
See Ballenger, 667 So. 2d at 1261. This issue must fail.

      XIX. (12.) THE TRIAL COURT'S INSTRUCTIONS TO THE JURY THAT THEY "MAY
      CONSIDER THE DETAILED CIRCUMSTANCES OF THE OFFENSE FOR WHICH
      THE DEFENDANT WAS CONVICTED" VIOLATED STATE LAW AND THE EIGHTH
      AMENDMENT.

¶162. Clyde argues that the trial court committed reversible error when it instructed the sentencing jury that
it could consider the "detailed circumstances of the offense for which the Defendant was convicted." He
contends that Mississippi law provides that at sentencing, the prosecution is limited to offering evidence that
is relevant to one of the aggravating circumstances, and when the jury was told that it could consider the
details of the offense it was given another, non-statutory, aggravator to consider.

¶163. As the State points out, Miss. Code Ann. § 99-19-101(1) (1994), provides in pertinent part, "In the
proceeding, evidence may be presented as to any matter that the court deems relevant to sentence, and
shall include matters relating to any of the aggravating or mitigating circumstances." As was just recently held
by a majority of this Court in Doss v. State, No. 93-DP-00509-SCT, 1997 WL 770606 (Miss. Dec. 15,
1997), the detailed circumstances of the offense are clearly matters relating to aggravating and mitigating
circumstances as is provided for in this code section.

¶164. Such an instruction has also passed constitutional muster before the United States Supreme Court in
Tuilaepa v. California, 512 U.S. 967 (1994). In Tuilaepa the United States Supreme Court held:

      [O]ur capital jurisprudence has established that the sentencer should consider the circumstances of the
      crime in deciding whether to impose the death penalty. See, e.g., Woodson [v. North Carolina,
      428 U.S. 280,] 304,[(1976)] ("[c]onsideration of . . . the circumstances of the particular offense [is] a
      constitutionally indispensable part of the process of inflicting the penalty of death"). We would be hard
      pressed to invalidate a jury instruction that implements what we have said the law requires. . . . The
      circumstances of the crime are a traditional subject for consideration by the sentencer, and an
      instruction to consider the circumstances is neither vague nor otherwise improper under our Eighth
      Amendment jurisprudence.

Tuilaepa, 512 U.S. at 976.

¶165. For the reasons set forth above this issue is without merit.

      XX. (15.) THE PROSECUTOR VIOLATED THE EIGHTH AND FOURTEENTH
      AMENDMENTS AND THIS COURT'S CASE LAW IN HIS ARGUMENT AT THE
      SENTENCING PHASE.

¶166. Clyde takes issue with several statements made by the prosecution during its sentencing phase closing
argument, arguing that the comments were improper and highly prejudicial, and when considered as a whole
require reversal.

¶167. The record reveals no objection by the defense to any of these statements Clyde now claims to have
been improper. As was recently reiterated by this Court in Davis v. State, 660 So. 2d 1228 (Miss. 1995),
"[a] contemporaneous objection must be made to allegedly erroneous comments made during closing
argument or the point is waived." Id. at 1251 (citing Foster, 639 So. 2d at 1289; Gray v. State, 487 So.
2d 1304 (Miss. 1986); Shavers v. State, 455 So. 2d 1299 (Miss. 1984)).

¶168. Not only was this issue not preserved for appeal, it is also without merit. First Clyde contends that
the prosecutor spoke of the importance of the sentence on the victim's family, suggesting that these
survivors desired the death sentence be imposed. The record does not bear out this contention. Nowhere
does the prosecutor encourage the jury to impose the death penalty because it is important to the victim's
survivors. Instead, the prosecutor points out to the jury that the case involves real people not just exhibits.
Given the wide latitude generally afforded counsel in closing argument, taken together with the failure to
object, this claim must fail. See Hansen, 592 So. 2d at 139-40; Johnson, 416 So. 2d at 392; Gray, 351
So. 2d at 1346-47.

¶169. Next, Clyde argues that the prosecutor misinformed the jury as to the law by telling it that since it had
already returned a guilt phase verdict of capital murder against Clyde, that that necessarily included the
death-penalty culpability findings that he actually killed, intended to kill, attempted to kill, or contemplated
lethal force would be used. Again, Clyde misstates the prosecutor's comments. Instead, the prosecutor
stated that by returning a guilty verdict against both Clyde and Jerome, the jury had already determined that
at least one of the two brothers had such culpability. Again, given the wide latitude generally given counsel
in closing argument, taken together with the failure to object, this claim must fail. Hansen, 592 So. 2d at
139-40.

¶170. Lastly, Clyde's contention that he was highly prejudiced by arguments of the prosecutor of the
special heinousness of the murder and that the victim was shot in the back while fleeing from his assailant
after having already been struck by another bullet is not supported by the record. Instead, the prosecutor
set out a possible scenario in an attempt to rebut arguments made during closing arguments by the defense
that this was not a "bad" murder. As previously stated, given the wide latitude generally afforded counsel in
closing argument, taken together with the failure to object, this claim must fail. Hansen, 592 So. 2d at 139-
40.

      XXI. (16.) THE CIRCUIT JUDGE ERRONEOUSLY INSTRUCTED THE JURY THAT
      DEATH COULD BE IMPOSED IF AGGRAVATING AND MITIGATING
      CIRCUMSTANCES WERE OF EQUAL WEIGHT.

¶171. Clyde takes exception to the following language in sentencing instruction S-1:

      If you find from the evidence that one or more of the preceding elements of mitigation exists, then you
      must consider whether it (or they) outweigh(s) or overcome(s) the aggravating circumstance(s) you
      previously found. In the event that you find that the mitigating circumstance(s) do not outweigh or
      overcome the aggravating circumstance(s), you may impose the death sentence. Should you find that
      the mitigating circumstance(s) outweigh or overcome the aggravating circumstance(s), you shall not
      impose the death sentence.

Clyde argues that this language improperly created a presumption in favor of death, in that a death sentence
would result if the jurors found the aggravating and mitigating factors to be in equipoise.

¶172. The State first argues another procedural bar since Clyde failed to bring the issue before the trial
court. Such a procedural bar is supported by the record. "A trial judge will not be found in error on a
matter not presented to him for decision." Jones v. State, 606 So. 2d at 1058.

¶173. Not only is this issue procedurally barred, it is also without merit, as identical arguments have been
consistently rejected by this Court. In Davis, 660 So. 2d at 1245, the Court held:

      Davis' second contention is foreclosed by this Court's recent decision in Conner v. State, 632 So.
      2d 1239 (Miss. 1993), cert. denied, 115 S. Ct. 314, 130 L. Ed. 2d 276 (1994). Conner, like Davis,
      argued "that a proper instruction would permit imposition of the death penalty only where the jury
      finds that aggravating circumstances outweigh mitigating circumstances, not vice versa." Conner, 632
      So. 2d at 1278. See also Shell v. State, 554 So. 2d 887, 904 (Miss. 1989), rev'd on other
      grounds, 498 U.S. 1, 111 S. Ct. 313, 112 L. Ed. 2d 1 (1990); Jordan v. State, 365 So. 2d 1198,
      1206 (Miss. 1978), cert. denied, 444 U.S. 885, 100 S. Ct. 175, 62 L. Ed. 2d 114 (1979); Gray v.
      Lucas, 677 F.2d 1086, 1105-06 (5th Cir. 1982), cert. denied, 461 U.S. 910, 103 S. Ct. 1886, 76
      L. Ed. 2d 815 (1983). We rejected this argument inConner, and today, we find no reason to vary
      from our holding in Conner. Accordingly, Davis merits no relief on this issue.

Id. See also Doss v. State, No. 93-DP-00509-SCT, 1997 WL 770606 (Miss. Dec. 15, 1997)(identical
language complained about here found to be acceptable).

¶174. The sentencing instruction complained of in the case at bar does not create a presumption of death
nor does it require the sentencing jury to return a verdict of death if mitigating and aggravating factors are
equipoise. This issue lacks merit.

      XXII. (22.) THE DEATH SENTENCE SHOULD BE REVERSED DUE TO THE
      ACCUMULATION OF ERROR THAT OCCURRED AT SENTENCING.

¶175. Finally, Clyde points out that there exists a heightened scrutiny in death penalty cases which includes
a review for cumulative error. Citing Russell v. State, 607 So. 2d 1107, 1117 (Miss. 1992); Hansen v.
State, 592 So. 2d at 142; Stringer v. State, 500 So. 2d at 946; and Hickson v. State, 472 So. 2d 379,
385-86 (Miss. 1985), Clyde maintains that should this Court not find any one error sufficient to warrant
reversal of the death sentence in this case, the accumulation of such errors should be taken into
consideration and the sentence reversed because of cumulative error.

¶176. While it is true that this Court is obligated to review capital cases "with heightened scrutiny," the
errors in this case, if any, do not have such a cumulative effect as to require reversal. Hansen, 592 So. 2d
at 153. This issue is without merit.

                                              CONCLUSION

¶177. For the reasons set forth above, this case is affirmed both as to guilt and as to sentencing.

¶178. CONVICTION OF CAPITAL MURDER AND SENTENCE OF DEATH AFFIRMED.
EXECUTION DATE TO BE SET WITHIN SIXTY DAYS OF FINAL DISPOSITION OF THIS
CASE PURSUANT TO MISS. CODE ANN. § 99-19-105(7) (1972) AND M.R.A.P. 41(a).

PITTMAN, P.J., SMITH AND MILLS, JJ., CONCUR. McRAE, J., CONCURS IN RESULT
ONLY. BANKS, J., DISSENTS WITH SEPARATE WRITTEN OPINION JOINED BY
PRATHER, C.J., AND SULLIVAN, P.J. WALLER, J., NOT PARTICIPATING.




      BANKS, JUSTICE, DISSENTING:
¶179. This case presents the question whether the trial court abused its discretion in allowing a death
penalty defendant to override his attorneys' advice concerning trial strategy. Because, in my view, the court
erred and because that error demonstrably and adversely affected the defendant in the penalty phase, I
would reverse as to penalty and remand for a new trial on that issue.

                                                        I.

¶180. On their motion, through counsel, these defendants were granted a severance. Thereafter it was
brought to the attention of the court that they, against the advice of counsel, desired to be tried togther
during both phases of the trial. Counsel made it clear that they strongly recommended separate trials,
especially during the penalty phase. Nevertheless, the trial court acquiesced in the desire of the brothers to
be tried together.

¶181. There are certain decisions deemed fundamental over which a defendant represented by counsel has
ultimate authority. These decisions, according to most authorities are: (1) whether to plead guilty, (2)
whether to waive jury trial, (3) whether to testify in his own behalf, (4) whether to appeal. Jones v.
Barnes, 463 U.S. 745, 751 (1983); People v. Colon, 682 N.E.2d 978, 979 (N.Y. 1997); People v.
Davison, 686 N.E.2d 1231 (Ill. App. Ct. 1997); See also Miss. R.ules of Prof. Conduct 1.2(a) ("In a
criminal case, a lawyer shall abide by the client's decision, after consultations with the lawyer, as to a plea to
be entered, whether to waive jury trial and whether the client will testify."). Additionally, as recognized in
Jones and, in this state, provided in the constitution, electing to act as his own advocate is a fundamental
choice of the defendant. Jones, 463 U. S. at 751; Miss. Const. art. 3, § 25.

¶182. Other decisions fall into the category of strategic and tactical decisions for which defendants are
deemed to have reposed decision making authority in the lawyer. People v. Colon, 682 N.E. 2d at 979.
These include, according to a New York court, the determination whether to seek a severance. People v.
Marcotte, 655 N.Y.S.2d 433 (N.Y. App. Div. 1997). This is the only decision that the writer has been
able to find which speaks directly to the issue of severance in this context.

¶183. There does not appear to be a bright line rule for what decisions other than those enumerated above
are subject to the defendant's control. There is considerable overlap between that which might be
considered fundamental and that which is deemed purely strategic or tactical. See, 2 W. LaFave & J. Israel,
Criminal Procedure, § 11.6 (b) (1984). It is clear, however, that all of those deemed fundamental are ones
to which the defendant has an absolute right.

¶184. No defendant has a right to insist upon being tried with another, either through counsel or otherwise.
While circumstances may dictate that the converse, the failure to grant a severance, may offend due
process, there appears to be no authority in support of the proposition that one criminal defendant has a
right to be tried with another. Thompson v. State, 231 Miss. 624, 627, 97 So. 2d 227 (1957) ("A right to
a separate trial does not give defendants the right to demand to be tried jointly..."). It follows, in my view,
that the issue of whether to be tried jointly is one consigned to the control of counsel, not the client. The
record does not reflect any adequate grounds for relinquishing that control. The trial court abused its
discretion in vacating an order granting severance at the behest of the defendant against the advice of
counsel. See Blanco v. Singletary, 943 F.2d 1477 (11th Cir. 1991).

                                                       II.
¶185. Having determined that there was error it is necessary to determine whether that error requires
reversal. The evidence of guilt was, in my view, not substantially affected by the fact that these defendants
were tried jointly. The penalty phase is another story.

¶186. Jerome, who was certainly adversely affected by association with his brother's prior criminal record,
was required through counsel to contrast himself with Clyde and suggest that Clyde was more deserving of
death.(17) Moreover, the fact of a joint trial contributed to the circumstance that we are faced with less than
a complete record of individualized consideration of the Enmund(18) factors in this case.

¶187. Our statutory scheme codifying the Enmund factors(19), requires a "separate, explicit and written
jury finding" that a death penalty defendant killed, attempted to kill, intended to kill, or contemplated that
lethal force would be employed. See Pinkton v. State, 481 So. 2d 306 (Miss. 1985). The verdict in this
case is couched in terms of "the defendants" leading to the question whether the jury attributed the actions
and mind set of one brother to the other. This especially is the case in light of the prosecutor's argument on
this issue which consistently referred to they and made no attempt to individualize the defendants in regard
to the Enmund factors. Only when he turned to aggravating circumstances, saying "at this point because
you have to make separate decisions," did the prosecutor make a point of individualizing the defendants.
While the majority concludes that the jury "clearly intended" that the Enmund factors apply to Clyde, we
should not be put into the position of having to surmise. The statute commands that the jury say it.

¶188. This latter error was not the inevitable result of the decision to vacate the severance order. It could
have been prevented even in a joint trial with proper care. Proper care was not taken however, and the
failure to do so together with the fact that the death penalty phase was impermissibly and inevitably infected
by the presence of two defendants, adversely affecting individualized treatment, compels reversal and retrial.

PRATHER, C.J., AND SULLIVAN, P.J., JOIN THIS OPINION.


                                                APPENDIX

                           DEATH CASES AFFIRMED BY THIS COURT


Crawford v. State, 716 So. 2d 1028 (Miss. 1998).

Doss v. State, 709 So. 2d 369 (Miss. 1996).

Underwood v. State, 708 So. 2d 18 (Miss. 1998).

Holland v. State, 705 So. 2d 307 (Miss. 1997).

Wells v. State, 698 So. 2d 497 (Miss. 1997).

Wilcher v. State, 697 So. 2d 1123 (Miss. 1997).

Wilcher v. State, 697 So. 2d 1087 (Miss. 1997).

Wiley v. State, 691 So. 2d 959 (Miss. 1997).
Brown v. State, 690 So. 2d 276 (Miss. 1996).

Simon v. State, 688 So. 2d 791 (Miss.1997).

Jackson v. State, 684 So. 2d 1213 (Miss. 1996).

Williams v. State, 684 So. 2d 1179 (Miss. 1996).

Davis v. State, 684 So. 2d 643 (Miss. 1996).

Taylor v. State, 682 So. 2d. 359 (Miss. 1996).

Brown v. State, 682 So. 2d 340 (Miss. 1996).

Blue v. State, 674 So. 2d 1184 (Miss. 1996).

Holly v. State, 671 So. 2d 32 (Miss. 1996).

Walker v. State, 671 So. 2d 581(Miss. 1995).

Russell v. State, 670 So. 2d 816 (Miss. 1995).

Ballenger v. State, 667 So. 2d 1242 (Miss. 1995).

Davis v. State, 660 So. 2d 1228 (Miss. 1995).

Carr v. State, 655 So. 2d 824 (Miss. 1995).

Mack v. State, 650 So. 2d 1289 (Miss. 1994).

Chase v. State, 645 So. 2d 829 (Miss. 1994).


                         DEATH CASES AFFIRMED BY THIS COURT

                                               (continued)

Foster v. State, 639 So. 2d 1263 (Miss. 1994).

Conner v. State, 632 So. 2d 1239 (Miss. 1993).

Hansen v. State, 592 So. 2d 114 (Miss. 1991).

*Shell v. State, 554 So. 2d 887 (Miss. 1989), Shell v. Mississippi, 498 U.S. 1 (1990) reversing, in
part, and remanding, Shell v. State, 595 So. 2d 1323 (Miss. 1992) remanding for new sentencing hearing.

Davis v. State, 551 So. 2d 165 (Miss. 1989).

Minnick v. State, 551 So. 2d 77 (Miss. 1989).

*Pinkney v. State, 538 So. 2d 329 (Miss. 1989), Pinkney v. Mississippi, 494 U.S. 1075 (1990)
vacating and remanding Pinkney v. State, 602 So. 2d 1177 (Miss. 1992) remanding for new sentencing
hearing.

*Clemons v. State, 535 So. 2d 1354 (Miss. 1988), Clemons v. Mississippi, 494 U.S. 738 (1990)
vacating and remanding, Clemons v. State, 593 So. 2d 1004 (Miss. 1992) remanding for new sentencing
hearing.

Woodward v. State, 533 So. 2d 418 (Miss. 1988).

Nixon v. State, 533 So. 2d 1078 (Miss. 1987).

Cole v. State, 525 So. 2d 365 (Miss. 1987).

Lockett v. State, 517 So. 2d 1346 (Miss. 1987).

Lockett v. State, 517 So. 2d 1317 (Miss. 1987).

Faraga v. State, 514 So. 2d 295 (Miss. 1987).

*Jones v. State, 517 So. 2d 1295 (Miss. 1987), Jones v. Mississippi, 487 U.S. 1230 (1988) vacating
and remanding, Jones v. State, 602 So. 2d 1170 (Miss. 1992) remanding for new sentencing hearing.

Wiley v. State, 484 So. 2d 339 (Miss. 1986).




                         DEATH CASES AFFIRMED BY THIS COURT

                                               (continued)


Johnson v. State, 477 So. 2d 196 (Miss. 1985).

Gray v. State, 472 So. 2d 409 (Miss. 1985).

Cabello v. State, 471 So. 2d 332 (Miss. 1985).

Jordan v. State, 464 So. 2d 475 (Miss. 1985).

Wilcher v. State, 455 So. 2d 727 (Miss. 1984).

Billiot v. State, 454 So. 2d 445 (Miss. 1984).

Stringer v. State, 454 So. 2d 468 (Miss. 1984).

Dufour v. State, 453 So. 2d 337 (Miss. 1984).

Neal v. State, 451 So. 2d 743 (Miss. 1984).

Booker v. State, 449 So. 2d 209 (Miss. 1984).
Wilcher v. State, 448 So. 2d 927 (Miss. 1984).

Caldwell v. State, 443 So. 2d 806 (Miss. 1983).

Irving v. State, 441 So. 2d 846 (Miss. 1983).

Tokman v. State, 435 So. 2d 664 (Miss. 1983).

Leatherwood v. State, 435 So. 2d 645 (Miss. 1983).

Hill v. State, 432 So. 2d 427 (Miss. 1983).

Pruett v. State, 431 So. 2d 1101 (Miss. 1983).

Gilliard v. State, 428 So. 2d 576 (Miss. 1983).

Evans v. State, 422 So. 2d 737 (Miss. 1982).

King v. State, 421 So. 2d 1009 (Miss. 1982).

Wheat v. State, 420 So. 2d 229 (Miss. 1982).

Smith v. State, 419 So. 2d 563 (Miss. 1982).

Johnson v. State, 416 So. 2d 383 (Miss.1982).




                         DEATH CASES AFFIRMED BY THIS COURT

                                               (continued)


Edwards v. State, 413 So. 2d 1007 (Miss. 1982).

Bullock v. State, 391 So. 2d 601 (Miss. 1980).

Reddix v. State, 381 So. 2d 999 (Miss. 1980).

Jones v. State, 381 So. 2d 983 (Miss. 1980).

Culberson v. State, 379 So. 2d 499 (Miss. 1979).

Gray v. State, 375 So. 2d 994 (Miss. 1979).

Jordan v. State, 365 So. 2d 1198 (Miss. 1978).

Voyles v. State, 362 So. 2d 1236 (Miss. 1978).

Irving v. State, 361 So. 2d 1360 (Miss. 1978).
Washington v. State, 361 So. 2d 6l (Miss. 1978).

Bell v. State, 360 So. 2d 1206 (Miss. 1978).

* Case was originally affirmed in this Court but on remand from U. S. Supreme Court,case was remanded
by this Court for a new sentencing hearing.


                      DEATH CASES REVERSED AS TO GUILT PHASE

                                    AND SENTENCE PHASE

Kolberg v. State, 704 So. 2d 1307 (Miss. 1997).

Snelson v. State, 704 So. 2d 452 (Miss. 1997).

Fusilier v. State, 702 So. 2d 388 (Miss. 1997).

Howard v. State, 701 So. 2d 274 (Miss. 1997).

Lester v. State, 692 So. 2d 755 (Miss. 1997).

Hunter v. State, 684 So. 2d 625 (Miss. 1996).

Lanier v. State, 684 So. 2d 93 (Miss. 1996).

Giles v. State, 650 So. 2d 846 (Miss. 1995).

Duplantis v. State, 644 So. 2d 1235 (Miss. 1994).

Harrison v. State, 635 So. 2d 894 (Miss. 1994).

Butler v. State, 608 So. 2d 314 (Miss. 1992).

Jenkins v. State, 607 So. 2d 1171 (Miss. 1992).

Abram v. State, 606 So. 2d 1015 (Miss. 1992).

Balfour v. State, 598 So. 2d 731 (Miss. 1992).

Griffin v. State, 557 So. 2d 542 (Miss. 1990).

Bevill v. State, 556 So. 2d 699 (Miss. 1990).

West v. State, 553 So. 2d 8 (Miss. 1989).

Leatherwood v. State, 548 So. 2d 389 (Miss. 1989).

Mease v. State, 539 So. 2d 1324 (Miss. 1989).

Houston v. State, 531 So. 2d 598 (Miss. 1988).
West v. State, 519 So. 2d 418 (Miss. 1988).

Davis v. State, 512 So. 2d 129l (Miss. 1987).

Williamson v. State, 512 So. 2d 868 (Miss. 1987).

Foster v. State, 508 So. 2d 1111 (Miss. 1987).




                      DEATH CASES REVERSED AS TO GUILT PHASE

                                    AND SENTENCE PHASE

                                               (continued)


Smith v. State, 499 So. 2d 750 (Miss. 1986).

West v. State, 485 So. 2d 681 (Miss. 1985).

Fisher v. State, 481 So. 2d 203 (Miss. 1985).

Johnson v. State, 476 So. 2d 1195 (Miss. 1985).

Fuselier v. State, 468 So. 2d 45 (Miss. 1985).

West v. State, 463 So. 2d 1048 (Miss. 1985).

Jones v. State, 461 So. 2d 686 (Miss. 1984).

Moffett v. State, 456 So. 2d 714 (Miss. 1984).

Lanier v. State, 450 So. 2d 69 (Miss. 1984).

Laney v. State, 421 So. 2d 1216 (Miss. 1982).




                                   DEATH CASES REVERSED

                           AS TO PUNISHMENT AND REMANDED

                      FOR RESENTENCING TO LIFE IMPRISONMENT


Reddix v. State, 547 So. 2d 792 (Miss. 1989).

Wheeler v. State, 536 So. 2d 1341 (Miss. 1988).
White v. State, 532 So. 2d 1207 (Miss. 1988).

Bullock v. State, 525 So. 2d 764 (Miss. 1987).

Edwards v. State, 441 So. 2d 84 (Miss. l983).

Dycus v. State, 440 So. 2d 246 (Miss. 1983).

Coleman v. State, 378 So. 2d 640 (Miss. 1979).




                               DEATH CASES REVERSED AS TO

                    PUNISHMENT AND REMANDED FOR A NEW TRIAL

                                ON SENTENCING PHASE ONLY


Berry v. State, 703 So. 2d 269 (Miss. 1997).

Booker v. State, 699 So. 2d 132 (Miss. 1997).

Taylor v. State, 672 So. 2d 1246 (Miss. 1996).

*Shell v. State, 554 So. 2d 887 (Miss. 1989), Shell v. Mississippi, 498 U.S. 1 (1990) reversing, in
part, and remanding, Shell v. State 595 So. 2d 1323 (Miss. 1992) remanding for new sentencing hearing.

*Pinkney v. State, 538 So. 2d 329 (Miss. 1989), Pinkney v. Mississippi, 494 U.S. 1075 (1990)
vacating and remanding, Pinkney v. State, 602 So. 2d 1177 (Miss. 1992) remanding for new sentencing
hearing.

*Clemons v. State, 535 So. 2d 1354 (Miss. 1988), Clemons v. Mississippi, 494 U.S. 738 (1990)
vacating and remanding, Clemons v. State, 593 So. 2d 1004 (Miss. 1992) remanding for new sentencing
hearing.

*Jones v. State, 517 So. 2d 1295 (Miss. 1987), Jones v. Mississippi, 487 U.S. 1230 (1988) vacating
and remanding, Jones v. State, 602 So. 2d 1170 (Miss. 1992) remanding for new sentencing hearing.

Russell v. State, 607 So. 2d 1107 (Miss. 1992).

Holland v. State, 587 So. 2d 848 (Miss. 1991).

Willie v. State, 585 So. 2d 660 (Miss. 1991).
Ladner v. State, 584 So. 2d 743 (Miss. 1991).

Mackbee v. State, 575 So. 2d 16 (Miss. 1990).

Berry v. State, 575 So. 2d 1 (Miss. 1990).

Turner v. State, 573 So. 2d 657 (Miss. 1990).

State v. Tokman, 564 So. 2d 1339 (Miss. 1990).

Johnson v. State, 547 So. 2d 59 (Miss. 1989).

Williams v. State, 544 So. 2d 782 (Miss. 1989); sentence aff'd 684 So. 2d 1179 (Miss. 1996)


                               DEATH CASES REVERSED AS TO

                    PUNISHMENT AND REMANDED FOR A NEW TRIAL

                                ON SENTENCING PHASE ONLY

                                              (continued)


Lanier v. State, 533 So. 2d 473 (Miss. 1988).

Stringer v. State, 500 So. 2d 928 (Miss. 1986).

Pinkton v. State, 481 So. 2d 306 (Miss. 1985).

Mhoon v. State, 464 So. 2d 77 (Miss. 1985).

Cannaday v. State, 455 So. 2d 713 (Miss. 1984).

Wiley v. State, 449 So. 2d 756 (Miss. 1984); resentencing affirmed, Wiley v. State, 484 So. 2d 339
(Miss. 1986), cert. denied Wiley v. Mississippi, 479 U.S. 1036 (1988); resentencing ordered, Wiley v.
State, 635 So. 2d 802 (Miss. 1993) following writ of habeas corpus issued pursuant to Wiley v. Puckett,
969 So. 2d 86, 105-106 (5th Cir. 1992); resentencing affirmed, Wiley v. State, 95-DP-00149, February
13, 1997 (rehearing pending).

Williams v. State, 445 So. 2d 798 (Miss. 1984).
* Case was originally affirmed in this Court but on remand from U. S. Supreme Court, case was remanded
by this Court for a new sentencing hearing.




1. Because both defendants, the victim, and a number of witnesses in this case all have the last name
"Smith", first names will be used throughout this opinion.

2. The victim was not related to the defendants.

3. Jerome Pete Smith appeals his conviction and sentence separately.

4. Issue numbers used by appellant are in parentheses.

5. Although Clyde sets out 7(A) and 7(B) as separate sub-issues of Issue 7, he argues them together.

6. The trial court did not allow any testimony concerning the alleged rape.

7. Now Uniform Rule of Circuit and County Court Practice 9.04.

8. Now Uniform Rule of Circuit and County Court Practice 9.05.

9. Clyde cites to Wilcher v. State, 455 So. 2d 727, 734 (Miss. 1984), cert. denied, 470 U.S. 1034
(1985); Sayles v. State, 552 So. 2d 1383, 1390 (Miss. 1989); and Gangl v. State, 539 So. 2d 132,
135 (Miss. 1989), as supporting authority.

10. Clyde did not refer to this testimony during his discussion of this issue.

11. One picture of the automobile had already been offered into evidence as Exhibit S-12 without objection
during the testimony of Officer J.D. Roseman.

12. Neither of these cases support Clyde's argument. Smith concerns the introduction of other crimes
evidence and in Balfour the prosecutor was in effect "testifying" while questioning a witness who continually
pled the Fifth Amendment.

13. In none of the cases cited by Clyde did the Court reverse based merely on the prosecution's vilification
of the defendant. Those cases that were reversed were done so on other grounds or because of cumulative
errors.

14. In Johns v. State, 592 So. 2d 86, 90 (Miss. 1991), the only case cited by Clyde in support of this
proposition is not on point. In that case this Court held that the conviction of a co-indictee to the same
offense charged is not competent evidence on the trial of the other. It did not involve an instance as Clyde
suggests where the jury was told to compare the evidence required for conviction in an unrelated case in
order to determine the legal standard required in the case before it.

15. Clyde provides no supporting authority from this State, but instead cites cases from other jurisdictions.
In the cases he does cite, the comments made by the prosecutor were far more egregious than in the case at
bar. In fact in one of the cases cited, Tucker v. Kemp, 762 F.2d 1480 (11th Cir.) vacated, 474 U.S.
1001 (1985), the Eleventh Circuit affirmed even though the prosecutor during a capital sentencing hearing
discussed the infrequency of the district attorney's office seeking the death penalty, stated personal opinion
concerning the defendant's chance for rehabilitation, and commented that a life sentence would put a burden
on the taxpayers.

16. The State utilized a model or drawing of the town of Sidon for use by the witnesses to illustrate their
testimony.

17. Jerome was sentenced to death but his penalty has been reversed for a new trial on other grounds.

18. Enmund v. Florida, 458 U.S. 782 (1982).

19. Miss. Code Ann. § 99-19-101(7) (1994).